Exhibit 10.1





--------------------------------------------------------------------------------

Published CUSIP Numbers
Deal: 29443BAM1
Revolving Facility: 29443BAN9

CREDIT AGREEMENT
Dated as of September 27, 2018
among
EQUIFAX INC.,
as a Borrower and as a Guarantor,
EQUIFAX LIMITED,
EQUIFAX CANADA CO.
and
EQUIFAX AUSTRALIA HOLDINGS PTY LIMITED
as Designated Borrowers,
Certain Other Subsidiaries of EQUIFAX INC. From Time To Time Party Hereto,
SUNTRUST BANK,
as Administrative Agent
and
The Other Lenders From Time To Time Party Hereto
___________________________________________________________________________


SUNTRUST ROBINSON HUMPHREY, INC.,
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MIZUHO BANK, LTD.
and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners
and
BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK, LTD.
and
WELLS FARGO BANK, N.A.
as Co-Syndication Agents




--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1


1.01
Defined Terms
1


1.02
Other Interpretive Provisions
31


1.03
Accounting Terms
32


1.04
Rounding
33


1.05
Exchange Rates; Currency Equivalents
33


1.06
Additional Alternative Currencies
33


1.07
Change of Currency
34


1.08
Times of Day
35


1.09
Letter of Credit Amounts
35


1.10
Classifications of Loans and Borrowings
35


 
 
 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
35


2.01
Revolving Loans
35


2.02
Borrowings, Conversions and Continuations of Revolving Loans
35


2.03
Bid Loans
38


2.04
Letters of Credit
41


2.05
Swing Line Loans
50


2.06
Intentionally Omitted
53


2.07
Prepayments
53


2.08
Termination or Reduction of Commitments
54


2.09
Repayment of Loans
55


2.10
Interest
55


2.11
Fees
56


2.12
Computation of Interest and Fees
57


2.13
Evidence of Debt
57


2.14
Payments Generally; Administrative Agent’s Clawback
58


2.15
Sharing of Payments by Lenders
60


2.16
Designated Borrowers
60


2.17
Extension of Maturity Date
62


2.18
Increase in Commitments
64


2.19
Cash Collateral
66


2.20
Defaulting Lenders
68


 
 
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
70


3.01
Taxes
70


3.02
Illegality
76


3.03
Inability to Determine Rates
76


3.04
Increased Costs; Reserves on Eurodollar Rate Loans
78


3.05
Compensation for Losses
80


3.06
Mitigation Obligations; Replacement of Lenders
81


3.07
Survival
81


3.08
Additional Interest Costs
82







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
 
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
82


4.01
Conditions of Initial Credit Extension
82


4.02
Intentionally Omitted
85


4.03
Conditions to all Credit Extensions
85


 
 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
86


5.01
Representations and Warranties
86


5.02
Survival of Representations and Warranties, Etc.
93


 
 
 
ARTICLE VI.
FINANCIAL INFORMATION AND NOTICES
93


6.01
Financial Statements, Etc.
94


6.02
Officer’s Compliance Certificate
95


6.03
Intentionally Omitted
95


6.04
Other Reports
95


6.05
Notice of Litigation and Other Matters
96


6.06
Ratings Information
96


6.07
Accuracy of Information
96


 
 
 
ARTICLE VII.
AFFIRMATIVE COVENANTS
96


7.01
Preservation of Corporate Existence and Related Matters
97


7.02
Maintenance of Property
97


7.03
Insurance
97


7.04
Accounting Methods and Financial Records
97


7.05
Payment and Performance of Obligations
97


7.06
Compliance With Laws and Approvals
98


7.07
Environmental Laws
98


7.08
Compliance with ERISA; ERISA Notices
99


7.09
Conduct of Business
99


7.10
Visits and Inspections
99


7.11
Use of Proceeds
100


7.12
Delivery of Tax Forms
100


7.13
Subsidiary Guarantees
100


 
 
 
ARTICLE VIII.
NEGATIVE COVENANTS
100


8.01
Maximum Leverage Ratio
100


8.02
Liens
101


8.03
Limitations on Subsidiary Debt
103


8.04
Limitations on Mergers and Liquidation
104


8.05
Limitation on Asset Dispositions
104


8.06
Limitations on Acquisitions
105


8.07
Intentionally Omitted
105


8.08
Limitation on Restricted Payments
105







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




8.09
Limitation on Transactions with Affiliates
105


8.10
Limitation on Certain Accounting Changes
105


8.11
Limitation of Restricting Subsidiary Dividends and Distributions
105


8.12
Hedging Agreements
106


8.13
Governmental Regulations
106


8.14
Sanctions and Anti-Corruption Laws
106


 
 
 
ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES
106


9.01
Events of Default
106


9.02
Remedies Upon Event of Default
110


9.03
Rights and Remedies Cumulative; Non-Waiver; etc.
110


9.04
Application of Funds
111


 
 
 
ARTICLE X.
ADMINISTRATIVE AGENT
112


10.01
Appointment and Authority
112


10.02
Rights as a Lender
112


10.03
Exculpatory Provisions
112


10.04
Reliance by Administrative Agent
113


10.05
Delegation of Duties
114


10.06
Replacement of Administrative Agent
114


10.07
Non-Reliance on Administrative Agent and Other Lenders
115


10.08
No Other Duties, Etc.
115


10.09
Administrative Agent May File Proofs of Claim
116


10.10
Arrangers; Co-Syndication Agents
117


 
 
 
ARTICLE XI.
GUARANTY OF THE COMPANY
117


11.01
Guaranty of Payment
117


11.02
Obligations Unconditional; Waivers
117


11.03
Modifications
118


11.04
Additional Waiver of Rights
118


11.05
Reinstatement
119


11.06
Remedies
119


11.07
Limitation of Guaranty
119


 
 
 
ARTICLE XII.
MISCELLANEOUS
119


12.01
Amendments, Etc.
120


12.02
Notices; Effectiveness; Electronic Communication
121


12.03
No Waiver; Cumulative Remedies; Enforcement
123


12.04
Expenses; Indemnity; Damage Waiver
123


12.05
Payments Set Aside
126


12.06
Successors and Assigns
127


12.07
Treatment of Certain Information; Confidentiality
132


12.08
Right of Setoff
132







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




12.09
Interest Rate Limitation
133


12.10
Counterparts; Integration; Effectiveness
133


12.11
Survival of Representations and Warranties
134


12.12
Severability
134


12.13
Replacement of Lenders
134


12.14
Governing Law; Jurisdiction; Etc
135


12.15
Waiver of Jury Trial
135


12.16
No Advisory or Fiduciary Responsibility
136


12.17
Electronic Execution of Assignments and Certain Other Documents
136


12.18
USA PATRIOT Act
136


12.19
Judgment Currency
137


12.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
137


12.21
Certain ERISA Matters
137









--------------------------------------------------------------------------------








SCHEDULES
1.01(a)        Existing Letters of Credit
1.01(b)        Borrower DTTP Filing
2.01        Revolving Commitments and Applicable Revolving Percentages
5.01(b)        Subsidiaries of the Borrowers
8.02        Liens as of Closing Date
8.03        Debt of Subsidiaries on the Closing Date
12.02        Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS
Form of
A    Revolving Loan Notice
B-1    Bid Request
B-2    Competitive Bid
C    Swing Line Loan Notice
D    Note
E    Officer’s Compliance Certificate
F-1    Assignment and Assumption
F-2    Administrative Questionnaire
G    Designated Borrower Request and Assumption Agreement
H    Designated Borrower Notice
I-L    Tax Certificates







--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of September 27,
2018, among EQUIFAX INC., a Georgia corporation (the “Company”), EQUIFAX
LIMITED, a limited company organized under the laws of England and Wales with
registered number 02425920 (“Equifax Limited”), EQUIFAX CANADA CO., a company
organized under the laws of Nova Scotia (“Equifax Canada”), EQUIFAX AUSTRALIA
HOLDINGS PTY LIMITED, a company organized under the laws of Australia with ACN
609 497 494 (“Equifax Australia”), certain other Eligible Subsidiaries of the
Company that from time to time become a party hereto pursuant to Section 2.16
(each of Equifax Canada, Equifax Limited, Equifax Australia and each such
Eligible Subsidiary, a “Designated Borrower” and, together with the Company, the
“Borrowers”, and each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and SUNTRUST BANK,
as Administrative Agent and Swing Line Lender.
STATEMENT OF PURPOSE
WHEREAS, the Company has requested that the Revolving Lenders establish a
$1,100,000,000 revolving credit facility in favor of the Borrowers;
WHEREAS, subject to the terms and conditions of this Agreement, the Revolving
Lenders, to the extent of their respective Revolving Commitments, are willing
severally to establish the revolving credit facility in favor of the Borrowers;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.
“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.
“Administrative Agent” means SunTrust Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 12.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.


- 1 -
 

--------------------------------------------------------------------------------





“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries (a) controls, or is controlled
by, or is under common control with, such first Person or any of its
Subsidiaries or (b) owns or holds ten percent (10%) or more of the Capital Stock
in such first Person or any of its Subsidiaries. The term “control” means the
possession, directly or indirectly, of any power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders. The Aggregate Revolving Commitments on the Closing Date shall
be One Billion One Hundred Million Dollars ($1,100,000,000).
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Alternative Currency” means each of Euro, Australian Dollars, New Zealand
Dollars, Canadian Dollars, Japanese Yen, Sterling, Swiss Franc and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $300,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company and its Subsidiaries concerning or relating to bribery
or corruption.
“Applicable Foreign Obligor Documents” shall have the meaning assigned thereto
in Section 5.01(y)(i).
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:




- 2 -
 

--------------------------------------------------------------------------------





Applicable Rate
Pricing Level
Debt Ratings
S&P/Moody’s
Commitment Fee
Eurodollar Rate Loans and
Letter of Credit Fees
Base Rate Loans
1
A/A2 or better
0.070%
0.875%
0.000%
2
A-/A3
0.100%
1.000%
0.000%
3
BBB+/Baa1
0.125%
1.125%
0.125%
4
BBB/Baa2
0.150%
1.250%
0.250%
5
BBB-/Baa3 or worse
0.200%
1.500%
0.500%



“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Company’s non-credit-enhanced, senior unsecured
long-term debt; provided that (a) if the respective Debt Ratings issued by the
foregoing rating agencies differ by one level, then the Pricing Level for the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
1 being the highest and the Debt Rating for Pricing Level 5 being the lowest);
(b) if there is a split in Debt Ratings of more than one level, then the Pricing
Level that is one level lower than the Pricing Level of the higher Debt Rating
shall apply; (c) if the Company has only one Debt Rating (i) as a result of
either S&P or Moody’s failure to continue to rate any issuer’s
non-credit-enhanced, senior unsecured long-term debt, then the Pricing Level
shall be based on such Debt Rating that remains available (e.g., if Moody’s Debt
Rating corresponds to Pricing Level 1 and S&P is no longer in the business of
rating any issuer’s non-credit-enhanced, senior unsecured long-term debt, then
Pricing Level 1 shall apply) or (ii) for any other reason, then the Pricing
Level that is one level lower than that of such Debt Rating shall apply; and (d)
if the Company does not have any Debt Rating, Pricing Level 5 shall apply until
the earlier of (A) such time as S&P and/or Moody’s provides another Debt Rating
or (B) the Required Lenders have agreed to an alternative pricing grid or other
method for determining Pricing Levels pursuant to an effective amendment to this
Agreement.
Initially, the Applicable Rate shall be determined based upon the Debt Rating
for Pricing Level 3. Thereafter, each change in the Applicable Rate resulting
from a publicly announced change in the Debt Rating shall be effective, in the
case of an upgrade, during the period commencing on the date of delivery by the
Company to the Administrative Agent of notice thereof pursuant to Section 6.06
and ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.
“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time, subject to adjustment as provided in Section 2.20. If
the commitment of each Revolving Lender to make Revolving Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have


- 3 -
 

--------------------------------------------------------------------------------





been terminated pursuant to Section 9.02 or if the Aggregate Revolving
Commitments have expired, then the Applicable Revolving Percentage of each
Revolving Lender shall be determined based on the Applicable Revolving
Percentage of such Revolving Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Revolving Percentage of each
Revolving Lender is set forth opposite the name of such Revolving Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Revolving Lender becomes a party hereto, as applicable.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.
“Applicant Borrower” has the meaning specified in Section 2.16(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means STRH, JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd., MLPFSI and
WFSL in their capacities as joint lead arrangers under the Agreement.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F-1 or any other form (including electronic documentation
generated by MarkitClear or another electronic platform) approved by the
Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Australian Borrower” means any Borrower organized under the laws of Australia.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.04(b)(iii).
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.08, and (c) the date of
termination of the commitment of each Lender to make Revolving Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions pursuant to Section
9.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


- 4 -
 

--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means any of the events set forth in Section 9.01(i), (j) or
(k) or any of those events which with the passage of time, the giving of notice
or any other condition would constitute such an event, in respect of any of the
Borrowers or any of their Subsidiaries.
“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) the Eurodollar Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate). The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.
“Bid Loan” has the meaning specified in Section 2.03(a).
“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Company.
“Bid Loan Sublimit” means an amount equal to $200,000,000. The Bid Loan Sublimit
is part of, and not in addition to, the Aggregate Revolving Commitments.
“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.


- 5 -
 

--------------------------------------------------------------------------------





“Borrower DTTP Filing” means an HMRC Form DTTP2 duly completed and filed by a
Borrower that is a UK Person with HMRC, which:
(1)
where it relates to a Treaty Lender that is a Lender at the date of this
Agreement, contains the scheme reference number and jurisdiction of tax
residence stated opposite that Lender’s name on Schedule 1.01(b), and

(a)
where that UK Person is a Borrower at the date of this Agreement, is filed with
HMRC within 30 days of the date of this Agreement; or

(b)
where that UK Person becomes a Borrower after the date of this Agreement, is
filed with HMRC within 30 days of the date on which that UK Person becomes a
Borrower; or

(2)
where it relates to a Treaty Lender that is a new Lender, contains the scheme
reference number and jurisdiction of tax residence stated in respect of that
Lender in the relevant Transfer Certificate or Assignment Agreement, and

(a)
where that UK Person is a Borrower as at the relevant Transfer Date, is filed
with HMRC within 30 days of that Transfer Date; or

(b)
where that UK Person is not a Borrower as at the relevant Transfer Date, is
filed with HMRC within 30 days of the date on which that UK Person becomes a
Borrower.

“Borrower Materials” has the meaning specified in Section 6.01(c).
“Borrowing” means a borrowing consisting of (i) Loans of the same Class and
Type, in the same currency, made, converted or continued on the same date and,
in the case of Eurodollar Rate Loans, as to which a single Interest Period is in
effect, or (ii) a Swing Line Loan.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurodollar Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurodollar Rate Loan, means any such day on which dealings in deposits
in Dollars are conducted by and between banks in the London interbank eurodollar
market;
(b)    if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurodollar Rate Loan, or any other dealings in
Euro to be carried out


- 6 -
 

--------------------------------------------------------------------------------





pursuant to this Agreement in respect of any such Eurodollar Rate Loan, means a
TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurodollar
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurodollar Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Capital Lease” means, with respect to any Person, any lease of any property
that should, in accordance with GAAP, be classified and accounted for as a
capital lease on a Consolidated balance sheet of such Person and its
Consolidated Subsidiaries.
“Capital Stock” means (a) in the case of a corporation, capital stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock; (c) in the case of a partnership, partnership interests (whether general
or limited); (d) in the case of a limited liability company, membership
interests; and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an L/C Issuer
or Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the applicable L/C Issuer or
Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case to the extent required pursuant
to this Agreement and pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the applicable L/C Issuer
or the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Change in Control” has the meaning specified in Section 9.01(h).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and


- 7 -
 

--------------------------------------------------------------------------------





Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing Line
Loans or Bid Loans, and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment or a Swing Line Commitment.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 12.01.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means a Revolving Commitment or a Swing Line Commitment, or any
combination thereof (as the context shall permit or require).
“Company” has the meaning specified in the introductory paragraph hereto.
“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of a Person and its Subsidiaries, such statements or
items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.
“Consolidated EBITDA” means, for any period, as applied to the Company and its
Consolidated Subsidiaries without duplication, the sum of the amounts for such
period of: (a) Consolidated Net Income, plus (b) an amount which, in the
determination of Consolidated Net Income has been deducted for (i) Consolidated
Interest Expense, (ii) all federal and state income tax expense,
(iii) depreciation and amortization expense, (iv) all other non-cash charges
(including, without limitation, non-cash compensation expense) (provided that,
for the avoidance of doubt, the creation of a reserve or non-cash accrual shall
not itself constitute a cash charge in the same period accrued, but the payment
of any amounts shall constitute cash charges in the same period paid), (v) for
any period ending on or prior to December 31, 2020, out-of-pocket expenses
incurred as a result of the September 2017 Cybersecurity Incident consisting of
incremental costs to transform the Company’s information technology
infrastructure and data security, legal fees and professional services costs to
investigate and respond to legal, government and regulatory claims, and costs to
provide free product and related support to consumers (less any insurance
proceeds related to the September 2017 Cybersecurity Incident actually received
for such items), (for the avoidance of


- 8 -
 

--------------------------------------------------------------------------------





doubt, the amounts shall match the amounts released as part of earnings reported
on a quarterly basis, as filed in the 8-K of the Company) in an amount not to
exceed $300,000,000 for any period of four consecutive fiscal quarters, and (vi)
fines, penalties, restitution, settlement payments, charges and similar costs
(excluding, for the avoidance of doubt, expenses of the type contemplated by
clause (v) above) related to any litigation or governmental or regulatory
investigation or proceeding related to the September 2017 Cybersecurity Incident
to the extent actually paid in cash (provided that, for the avoidance of doubt,
addbacks for items pursuant to this clause (vi) shall not be duplicative of any
addbacks for reserves for such items pursuant to clause (iv) above), all of the
foregoing as determined and computed on a Consolidated basis in accordance with
GAAP; provided that for purposes of calculating Consolidated EBITDA of the
Company for any period of four consecutive fiscal quarters (each, a “Reference
Period”) pursuant to any determination of the Leverage Ratio, (A) the
Consolidated EBITDA of (or attributable to) (1) any other Person, (2) all or
substantially all of the business or assets of any other Person or (3) operating
division or business unit of any other Person, acquired by, or merged into or
consolidated with, the Company or one of its Consolidated Subsidiaries during
such Reference Period, in each case under this clause (A), shall be included on
a pro forma basis for such Reference Period as if such acquisition, merger or
consolidation in connection therewith occurred on the first day of such
Reference Period and (B) the Consolidated EBITDA of (or attributable to) (1) any
Consolidated Subsidiary whose Capital Stock is sold or otherwise transferred to
any Person other than to the Company or to a Consolidated Subsidiary of the
Company during such Reference Period such that as a result of such sale or
transfer such Consolidated Subsidiary ceases to be a Subsidiary of the Company,
(2) assets (whether all or substantially all) of the Company or any Consolidated
Subsidiary sold, leased or otherwise transferred to any Person other than to the
Company or to a Subsidiary of the Company during such Reference Period or (3) an
operating division or business unit of the Company or any Consolidated
Subsidiary sold, leased or otherwise transferred to any Person other than to the
Company or to a Consolidated Subsidiary of the Company during such Reference
Period, in each case under this clause (B), shall be excluded on a pro forma
basis for such Reference Period as if the consummation of such sale, lease or
other transfer occurred on the first day of such Reference Period so long as the
Consolidated EBITDA of (or attributable to) such Capital Stock, asset, operating
division or business unit sold or otherwise transferred, exceeds 5% of
Consolidated Operating Profit for the immediately preceding Fiscal Year.
“Consolidated Funded Debt” means, as of any date, without duplication, all Debt
of the Company and its Consolidated Subsidiaries of the type referred to in
clauses (a), (b), (f), (g) (but only with respect to obligations otherwise
included in this definition of Consolidated Funded Debt), (h), (i) (but only to
the extent then due and owing), (j) (but in the case of clause (j), only to the
extent of any drawn and unreimbursed amount of such letters of credit) and (l)
and (m) of the definition of “Debt” set forth in this Section 1.01, all of the
foregoing as determined and computed on a Consolidated basis in accordance with
GAAP. Any Debt described in clauses (l) and (m) of the definition of Debt shall
be included in the calculation of Consolidated Funded Debt even if the
applicable Subsidiary is not consolidated under GAAP.
“Consolidated Interest Expense” means, for any period, as applied to the Company
and its Consolidated Subsidiaries, for any period determined on a consolidated
basis in accordance with GAAP, the sum of (a) total interest expense, including
without limitation the interest component of


- 9 -
 

--------------------------------------------------------------------------------





any payments in respect of capital leases capitalized or expensed during such
period (whether or not actually paid during such period) plus (b) the net amount
payable (or minus the net amount receivable) under Hedging Agreements during
such period (whether or not actually paid or received during such period) and
any upfront fees and expenses in connection with a Hedging Agreement plus (c)
amortization of debt discount and debt issuance fees plus (d) any fees
(including underwriting fees and expenses paid in connection with the Loan
Documents and any acquisition of all or substantially all of the assets or
Capital Stock of a Person), in connection with any amendment or waiver of any
debt issuance plus (e) any administration fees payable to the Administrative
Agent in connection with the Loan Documents and the agent with respect to any
other Debt, in each case as determined and computed on a Consolidated basis in
accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income, after taxes, of
the Company and its Consolidated Subsidiaries for such period as determined and
computed on a Consolidated basis in accordance with GAAP.
“Consolidated Net Tangible Assets” means, as of any date, Consolidated Total
Assets, less the sum of the value, as set forth or reflected in the most recent
Consolidated balance sheet of the Company and its Consolidated Subsidiaries,
prepared in accordance with GAAP of:
(a)    All assets which would be treated as intangible assets for balance sheet
presentation purposes under GAAP, excluding “Purchased Data Files,” but
including, without limitation, goodwill (as determined by the Company in a
manner consistent with its past accounting practices and in accordance with
GAAP), trademarks, tradenames, copyrights, patents and technologies, and
unamortized debt discount and expense;
(b)    To the extent not included in clause (a) of this definition, any amount
at which shares of Capital Stock of the Company appear as an asset on the
balance sheet of its Consolidated Subsidiaries; and
(c)    To the extent not included in clause (a) of this definition, deferred
expenses.
“Consolidated Operating Profit” means, for any period, the Operating Profit of
the Company and its Consolidated Subsidiaries, all of the foregoing as
determined and computed on a Consolidated basis in accordance with GAAP.
“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which, in accordance with GAAP, are Consolidated with those of the
Company in its Consolidated financial statements as of such date.
“Consolidated Total Assets” means, as of any date, the assets and properties of
the Company and its Consolidated Subsidiaries, as determined and computed on a
Consolidated basis in accordance with GAAP.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


- 10 -
 

--------------------------------------------------------------------------------





“Debt” of any Person means at any date, without duplication:
(a)    all obligations of such Person for borrowed money;
(b)    all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;
(c)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business);
(d)    all obligations of such Person issued or assumed as the deferred purchase
price of Property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business on terms customary in the trade)
which would appear as liabilities on a balance sheet of such Person;
(e)    all obligations of such Person under take or pay or similar arrangements
or under commodities agreements;
(f)    all Debt of others secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed;
provided that for purposes hereof the amount of such Debt shall be limited to
the greater of (i) the amount of such Debt as to which there is recourse to such
Person and (ii) the fair market value of the property which is subject to the
Lien;
(g)    all Support Obligations of such Person with respect to a Debt of another
Person;
(h)    the principal portion of all obligations of such Person under Capital
Leases;
(i)    all net obligations of such Person in respect of Hedging Agreements;
(j)    the maximum amount of all standby letters of credit issued or bankers’
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed or not cash
collateralized);
(k)    all preferred stock issued by such Person and required by the terms
thereof to be redeemed, or for which mandatory sinking fund payments are due, by
a fixed date;
(l)    the outstanding attributed principal amount under any asset
securitization program of such Person (including without limitation any
Permitted Receivables Financing Debt); and


- 11 -
 

--------------------------------------------------------------------------------





(m)    the principal balance outstanding under any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product to which such Person is a party, where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP.
The Debt of any Person shall include the Debt of any partnership or joint
venture in which such Person is a general partner or a joint venturer, but only
to the extent to which there is recourse to the assets (other than the ownership
interest in such partnership or joint venture) of such Person for payment of
such Debt.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any of the events specified in Section 9.01 which, with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three Business Days of the date required to be funded by it
hereunder, unless such Lender has delivered written notice to the Administrative
Agent and the Company indicating that such obligation is the subject of a good
faith dispute as to the satisfaction of one or more conditions precedent to
funding (which notice shall specifically identify the particular Default, if
any), (b) has notified the Company, the Administrative Agent or any Lender that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in a manner reasonably satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment or (iv) become the
subject of a Bail-in Action (provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental


- 12 -
 

--------------------------------------------------------------------------------





Authority), in each case, as the Administrative Agent may reasonably determine
based solely on the foregoing.
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto, and shall include each additional Eligible Subsidiary of the Company
that becomes a “Designated Borrower” hereunder pursuant to Section 2.16.
“Designated Borrower Notice” has the meaning specified in Section 2.16(b).
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.16.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 12.06(b)(iii)).
“Eligible Subsidiary” means any Wholly-Owned Subsidiary of the Company organized
in the United States, Canada, the United Kingdom, Australia or such other
jurisdiction as all Revolving Lenders and the Administrative Agent shall approve
in writing.


- 13 -
 

--------------------------------------------------------------------------------





“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all Federal, state, local and foreign laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, binding
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law; (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials; (c) exposure to any
Hazardous Materials; (d) the release or threatened release of any Hazardous
Materials into the environment; or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equifax Australia” has the meaning specified in the introductory paragraph
hereto.
“Equifax Canada” has the meaning specified in the introductory paragraph hereto.
“Equifax Limited” has the meaning specified in the introductory paragraph
hereto.
“Equity Issuance” means any issuance by the Company or any of its Subsidiaries
to any Person other than the Company or any of its Subsidiaries of (a) shares of
its Capital Stock, (b) any shares of its Capital Stock pursuant to the exercise
of options or warrants or (c) any shares of its Capital Stock pursuant to the
conversion of any debt securities to equity.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
for purposes of Title I or Title IV of ERISA or Section 412 or Section 430 of
the Code would be deemed to be a “single employer” with the Company under
Sections 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA


- 14 -
 

--------------------------------------------------------------------------------





Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurodollar Bid Margin” means the margin above or below the Eurodollar Rate to
be added to or subtracted from the Eurodollar Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.
“Eurodollar Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurodollar Rate.
“Eurodollar Rate” means, with respect to each Interest Period for a Eurodollar
Rate Loan, (i) the rate per annum equal to the London interbank offered rate for
deposits in the relevant currency appearing on Reuters screen page LIBOR 01 (or
on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period, with a maturity comparable to such Interest Period,
divided by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including any marginal, emergency, supplemental,
special or other reserves and without benefit of credits for proration,
exceptions or offsets that may be available from time to time) applicable to any
member bank of the Federal Reserve System in respect of Eurocurrency liabilities
as defined in Regulation D (or any successor category of liabilities under
Regulation D); provided, that (x) if the rate referred to in clause (i) above is
not available at any such time for any reason (including if there is no
published LIBOR in respect of any particular Alternative Currency), then the
rate referred to in clause (i) shall instead be the interest rate per annum, as
determined by the Administrative Agent, to be the rate at which deposits in the
relevant currency in an amount equal to the approximate amount of such
Eurodollar Rate Loan are offered by major banks in the London or other offshore
interbank market for such currency to the Administrative Agent at approximately
11:00 A.M. (London time) or such other time as may be customary with respect to
any such other offshore interbank market, two (2) Business Days prior to the
first day of such Interest Period for contracts that would be entered into at
the commencement of such Interest Period for the same duration as such Interest
Period and (y) if the


- 15 -
 

--------------------------------------------------------------------------------





interest rate for any Eurodollar Rate Loan determined pursuant to this
definition is less than zero, then the Eurodollar Rate for such Eurodollar Rate
Loan shall be deemed to equal zero.
“Eurodollar Rate Loan” means a Eurodollar Rate Revolving Loan or a Eurodollar
Margin Bid Loan.
“Eurodollar Rate Revolving Loan” means a Revolving Loan that bears interest at a
rate based on the Eurodollar Rate. Eurodollar Rate Revolving Loans may be
denominated in Dollars or in an Alternative Currency. All Revolving Loans
denominated in an Alternative Currency must be Eurodollar Rate Revolving Loans.
“Event of Default” means any of the events specified in Section 9.01, provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 12.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(g), (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA and (e) in respect of a Borrower which is a UK Person, any
Excluded UK Taxes.  
“Excluded UK Taxes” means any withholding Taxes imposed by the United Kingdom on
any amounts payable in respect of interest under any Loan Document to or for the
account of a Recipient (being beneficially entitled to that payment) in
circumstances where (i) the Recipient is not a Treaty Lender; or (ii) the
Recipient is a Treaty Lender and the relevant Borrower is able to demonstrate
that the payment could have been made to or for the account of the Recipient
without any withholding, had that Lender complied with its obligations under
Sections 3.01(g)(iii)(A) or (C)(III).  
“Existing Credit Agreement” means the Credit Agreement, dated as of November 21,
2015, among the Company, the Subsidiaries of the Company party thereto as
“Designated Borrowers,” the various lenders party thereto, and SunTrust Bank, as
administrative agent.
“Existing Letters of Credit” means those certain letters of credit, described in
reasonable detail on Schedule 1.01(a).


- 16 -
 

--------------------------------------------------------------------------------





“Existing Maturity Date” has the meaning specified in Section 2.17.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements with respect thereto.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System, as published by the Federal Reserve Bank of New York on the next
succeeding Business Day or, if such rate is not so published for any Business
Day, the Federal Funds Rate for such day shall be the average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.
“Fee Letters” means, collectively, the letter agreements, each dated as of
September 4, 2018 among (a) the Company, the Administrative Agent and STRH; (b)
the Company and JPMorgan Chase Bank, N.A.; (c) the Company, Bank of America,
N.A. and MLPFSI; (d) the Company, Wells Fargo Bank, N.A. and WFSL and (e) the
Company and Mizuho Bank, Ltd.
“Fiscal Year” means the fiscal year of the Company and its Subsidiaries ending
on or about December 31.
“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender (or L/C
Issuer) that is not a U.S. Person, and (b) if a Borrower is not a U.S. Person, a
Lender (or L/C Issuer) that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.
“Foreign Obligor” means a Borrower that is a Foreign Subsidiary.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Revolving
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Percentage of Swing Line Loans other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.


- 17 -
 

--------------------------------------------------------------------------------





“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank), including any self-regulatory organization
established under any Law or any stock exchange.
“Guaranteed Obligations” means, without duplication, all of the Obligations of
the Designated Borrowers to the Lenders and the Administrative Agent, whenever
arising, under this Agreement, the Designated Borrower Request and Assumption
Agreements, any Letter of Credit Applications, the Notes and any other Loan
Documents (including, but not limited to, obligations with respect to principal,
interest and fees and obligations of any Designated Borrower under Section 12.04
hereof).
“Hazardous Materials” means any substances or materials (a) which are or become
regulated or defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law; (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority; (c) the presence of which require investigation or remediation under
any Environmental Law; (d) the discharge or emission or release of which
requires a permit or license under any Applicable Law or other Governmental
Approval; or (e) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
“Hedging Agreement” means any agreement with respect to an interest rate swap,
collar, cap, floor or forward rate agreement, foreign currency agreement or
other agreement regarding the hedging of interest rate risk exposure executed in
connection with hedging the interest rate exposure of any Person, and any
confirming letter executed pursuant to such hedging agreement, all as amended,
amended and restated, supplemented or otherwise modified from time to time.
“HMRC” means Her Majesty’s Revenue and Customs.


- 18 -
 

--------------------------------------------------------------------------------





“HMRC DT Passport Scheme” means the HMRC Double Taxation Treaty Passport Scheme.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 12.04(b).
“Information” has the meaning specified in Section 12.07.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurodollar Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan (including a Swing Line Loan), the last Business Day of
each March, June, September and December and the Maturity Date.
“Interest Period” means (a) as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or (in the case of
any Eurodollar Rate Revolving Loan) converted to or continued as a Eurodollar
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Company in its Revolving Loan Notice or Bid Request, as the case
may be, or, in the case of Eurodollar Rate Revolving Loans, such other period
that is twelve months or less requested by the Company and consented to by all
of the Revolving Lenders; and (b) as to each Absolute Rate Loan, a period of not
less than 14 days and not more than 180 days as selected by the Company in its
Bid Request; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period with respect to any Class of Eurodollar Rate Loans
shall extend beyond the Maturity Date applicable to such Class.
“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Debt, securities or otherwise) of shares of
Capital Stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or securities issued by such Person; (b) any deposit with,
or advance, loan or other extension of credit to, such Person (other than those
made in connection with the purchase of equipment or other assets in the
ordinary course of business); or (c) any other capital contribution to or
investment in such Person including, without limitation,


- 19 -
 

--------------------------------------------------------------------------------





any Support Obligation (including any support for a letter of credit issued on
behalf of such person) incurred for the benefit of such Person.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Percentage. All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means each of (i) SunTrust Bank, (ii) with respect to those
Existing Letters of Credit so identified on Schedule 1.01(a), Bank of America,
N.A., (iii) any Affiliate of an Arranger that is a Revolving Lender hereunder
designated by the Company that agrees to act as an L/C Issuer in respect of any
Letter of Credit requested by the Company hereunder and (iv) any other Revolving
Lender reasonably acceptable to the Administrative Agent and designated by the
Company that agrees to act as an L/C Issuer in respect of any Letter of Credit
requested by the Company hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation


- 20 -
 

--------------------------------------------------------------------------------





of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each Revolving Lender and the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit, in each case, providing for the payment of cash
upon the honoring of a presentation thereunder. A Letter of Credit may be a
commercial letter of credit or a standby letter of credit. All Letters of Credit
shall be issued in Dollars.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.04(h).
“Letter of Credit Sublimit” means an amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters ending as of such day.
“Leverage Ratio Increase Requirements” means, in connection with any request by
the Company to increase the Leverage Ratio under Section 8.01 by 0.50 for a four
consecutive fiscal quarter period, the following:
(i)    the Company delivers such request in writing to the Administrative Agent
at least three (3) Business Days (or such shorter period as may be agreed to by
the Administrative Agent) prior to the date on which such request is to be given
effect;
(ii)    such request is delivered in connection with a Material Acquisition that
is permitted hereunder;
(iii)    such election is only given effect for the four consecutive fiscal
quarter period following the date on which the applicable Material Acquisition
is consummated (by way of example only, if the Material Acquisition is
consummated on May 15, 2019, for the fiscal quarters ending June 30, 2019,
September 30, 2019, December 31, 2019 and March 31, 2020); and


- 21 -
 

--------------------------------------------------------------------------------





(iv)    the Company may not make an election during any period in which a
previous election is then in effect, and at least one full fiscal quarter must
elapse following the end of any such four fiscal quarter period during which an
election is in effect before the Company may make any such additional election.
“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any easement, right of way or other encumbrance on
title to real property), and in the case of an Australian Borrower, includes any
“security interest” as defined in section 12 of the Personal Property and
Securities Act 2009 (Cth) of Australia. For the purposes of this Agreement, a
Person shall be deemed to own subject to a Lien any asset which it has acquired
or holds subject to the interest of a vendor or lessor under any conditional
sale agreement, Capital Lease (excluding, however, any synthetic leases) or
other title retention agreement relating to such asset.
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, a Bid Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.19
of this Agreement and the Fee Letters.
“Material Acquisition” means any acquisition by the Company or any of its
Subsidiaries of all or any portion of the Capital Stock or other ownership
interest in any Person which is not a Subsidiary or all or any substantial
portion of the assets, property and/or operations of a Person which is not a
Subsidiary (including the acquisition of a division or line of business of such
a Person) with respect which, in each case, the aggregate consideration for such
acquisition is in excess of $100,000,000.
“Material Adverse Effect” means any of (a) a material adverse effect on the
business, assets, operations, or financial condition of the Company and its
Subsidiaries taken as a whole; (b) a material adverse effect on the ability of
any Borrower to perform its obligations under the Loan Documents, in each case
to which it is a party; or (c) a material adverse effect on the rights or
remedies of the Lenders or the Administrative Agent hereunder or under any other
Loan Document; taken as a whole.
“Material Subsidiary” means at any time any direct or indirect Subsidiary of the
Company having: (a) assets in an amount equal to at least 5% of the Consolidated
Total Assets of the Company and its Subsidiaries determined on a consolidated
basis as of the last day of the most recent fiscal quarter of the Company at
such time; or (b) revenues or net income in an amount equal to at least 5% of
the total revenues or net income of the Company and its Subsidiaries on a
consolidated basis for the 12-month period ending on the last day of the most
recent fiscal quarter of the Company at such time.


- 22 -
 

--------------------------------------------------------------------------------





“Maturity Date” means the later of (a) September 27, 2023 and (b) if revolving
maturity is extended pursuant to Section 2.17, such extended maturity date as
determined pursuant to such Section; provided that, in each case, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.
“MLPFSI” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means (a) any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, and (b) each such plan for the five-year
period immediately following the latest date on which the Company or any ERISA
Affiliate made or was obligated to make contributions to such a plan.
“Non-Extension Notice Date” has the meaning specified in Section 2.04(b)(iii).
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit D.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” has the meaning specified in Section 6.02.
“Operating Profit” means, as applied to any Person for any period, the operating
revenue of such Person for such period, less (a) its costs of services for such
period and (b) its selling, general and administrative costs for such period but
excluding therefrom all extraordinary gains or losses, all as determined and
computed in accordance with GAAP.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or


- 23 -
 

--------------------------------------------------------------------------------





notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Revolving Loans and Bid Loans on
any date, the Dollar Equivalent amount of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Loans occurring on such date; (b) with respect to Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Swing Line
Loans occurring on such date; and (c) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Company of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation; and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of SunTrust Bank in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Pari Cybersecurity Obligations” means all Subsidiary Cybersecurity Obligations
of all Domestic Subsidiaries which have (in accordance with Section 7.13 or
otherwise at the election of the Company) provided a guaranty of the Guaranteed
Obligations in favor of the Lenders and the Administrative Agent (in form and
substance reasonably acceptable to the Administrative Agent and delivered such
other documentation, including customary certificates, resolutions and legal
opinions, and taken such other actions as reasonably requested by the
Administrative Agent in connection with such guaranty) which has not been
terminated or released.


- 24 -
 

--------------------------------------------------------------------------------





“Participant” has the meaning specified in Section 12.06(d).
“Participant Register” has the meaning specified in Section 12.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“Patriot Act” means the USA PATRIOT Improvement and Reauthorization Act of 2005
(Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect from
time to time.
“PBGC” means the United States Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (including a multiple employer plan or a Multiemployer
Plan) that is maintained or is contributed to by the Company and any ERISA
Affiliate, or with respect to which the Company or any ERISA Affiliate has any
liability and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 or Section 430 of the Code.
“Permitted Receivables Financing” shall mean one or more accounts receivables
purchase facilities made available to the Company or any of its Subsidiaries on
then-market terms (as reasonably determined by the Company) pursuant to which
the Company or any Subsidiary sells, conveys, contributes or otherwise transfers
(or purports to sell, convey, contribute or otherwise transfer) accounts
receivable and any related assets (including all collateral securing such
accounts receivable and related assets, all contracts and all guarantees or
other obligations in respect of such accounts receivable and related assets,
proceeds of such accounts receivable and related assets and other assets that
are customarily transferred or in respect of which security interests are
customarily granted in connection with receivables financings) to any special
purpose securitization subsidiary of the Company or directly to one or more
investors or purchasers (including pursuant to any factoring facility or
arrangement) and, in connection therewith, may grant a security interest in such
accounts receivable and such related assets.
“Permitted Receivables Financing Debt” means (a) any Debt issued or incurred
under any Permitted Receivables Financing and (b) in the case of any Permitted
Receivables Financing that is a purchase and sale of accounts receivable, or
otherwise does not involve issuance or incurrence of Debt, the “outstanding
investment”, “aggregate capital” or “invested amount” (or similar term) owing to
the third-party purchasers or investors pursuant to such Permitted Receivables
Financing, net of any such account receivables that have been written off as
uncollectible or are otherwise ineligible, and subject to any offsets, dilutions
or concentrations; provided that the aggregate


- 25 -
 

--------------------------------------------------------------------------------





principal or face amount of Permitted Receivables Financing Debt at any time
outstanding (whether resulting from one or more Permitted Receivables
Financings) shall not exceed $250,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
such Plan to which the Company is required to contribute on behalf of any of its
employees.
“Platform” has the meaning specified in Section 6.01(c).
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.01.
“Qualifying Lender” has the meaning specified in Section 3.01(g)(iii)(E).
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder.
“Reference Period” has the meaning specified in the definition of “Consolidated
EBITDA”.
“Register” has the meaning specified in Section 12.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, managers, counsel, consultants, administrators, directors,
officers, employees, agents, trustees, advisors or other representatives of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the PBGC has waived the requirement that it
be notified of such event.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice; (b) with respect to
a Bid Loan, a Bid Request; (c) with respect to an L/C Credit Extension, a Letter
of Credit Application; and (d) with respect to a Swing Line Loan, a Swing Line
Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the aggregate outstanding Revolving Commitments or, if
the Revolving Commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, Total Revolving Outstandings (with the aggregate
amount of each Revolving Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Lender for purposes


- 26 -
 

--------------------------------------------------------------------------------





of this definition); provided that the Revolving Commitment of, and the portion
of the Total Revolving Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Borrower
and solely for purposes of (i) in the case of any Australian Borrower, the
delivery of any certificate pursuant to Sections 2.17(e) and 2.18(e), two
directors or a director and company secretary of the Borrower and (ii) the
delivery of incumbency certificates pursuant to Section 4.01, the secretary or
any assistant secretary of a Borrower. Any document delivered hereunder that is
signed by a Responsible Officer of a Borrower shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.
“Restricted Payment” means (a) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
the Company or any of its Subsidiaries, now or hereafter outstanding (including
without limitation any payment in connection with any dissolution, merger,
consolidation or disposition involving any of the Company or any of its
Subsidiaries), or to the holders, in their capacity as such, of any shares of
any class of Capital Stock of the Company or any of its Subsidiaries, now or
hereafter outstanding (other than dividends or distributions payable in Capital
Stock of the applicable Person and dividends or distributions payable (directly
or indirectly through Subsidiaries) to the Company or any Wholly-Owned
Subsidiary of the Company); (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of Capital Stock of the Company or any of its
Subsidiaries, now or hereafter outstanding (other than such transactions payable
(directly or indirectly through Subsidiaries) to the Company or any Wholly-Owned
Subsidiary of the Company); and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of the Company or any of its Subsidiaries
(other than such payments payable (directly or indirectly through Subsidiaries)
to the Company or any Wholly-Owned Subsidiary of the Company).
“Revaluation Date” means with respect to any Revolving Loan, each of the
following: (a) the Borrowing date of each Eurodollar Rate Loan denominated in an
Alternative Currency, (b) each date of a continuation of a Eurodollar Rate Loan
denominated in an Alternative Currency pursuant to Section 2.02, and (c) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require (but in no event more frequently than once a week).
“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Revolving Lender” means each Lender holding a Revolving Commitment or a
Revolving Loan.


- 27 -
 

--------------------------------------------------------------------------------





“Revolving Loan” has the meaning specified in Section 2.01.
“Revolving Loan Notice” means a notice of (a) a Borrowing of Revolving Loans,
(b) a conversion of Revolving Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Revolving Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
any Borrower or Subsidiary thereof of any Property, whether owned by such
Borrower or Subsidiary as of the Closing Date or later acquired, which has been
or is to be sold or transferred by such Borrower or Subsidiary to such Person or
to any other Person from whom funds have been, or are to be, advanced by such
Person on the security of such Property.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any Person that is the subject
or target of any Sanctions, (b) any Person located, organized, operating or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom, (c) any state, territory
or federal government of Australia or Governmental Authority of Australia or (d)
any other relevant sanctions authority.
“Screen Rate” shall mean the rate specified in clause (i) of the definition of
Eurodollar Rate.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“September 2017 Cybersecurity Incident” shall mean that certain cybersecurity
incident announced in the press release dated September 7, 2017 attached as
Exhibit No. 99.1 to the 8-K of the Company filed on such date.


- 28 -
 

--------------------------------------------------------------------------------





“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“STRH” means SunTrust Robinson Humphrey, Inc.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
“Subsidiary Cybersecurity Obligations” means the aggregate amount of outstanding
obligations of all Domestic Subsidiaries under all final judgments, orders or
settlements (with or without a court order) with respect to the September 2017
Cybersecurity Incident.
“Support Obligation” means, with respect to any Person and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any Debt of
any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of any such Person (a)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Debt (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Debt of the
payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part); provided that the term Support Obligation shall not include
(i) endorsements for collection or deposit in the ordinary course of business or
(ii) a contractual commitment by one Person to invest in another Person for so
long as such investment is an Investment permitted under this Agreement.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.


- 29 -
 

--------------------------------------------------------------------------------





“Swing Line Lender” means SunTrust Bank in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.05(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $125,000,000
and (b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system which utilizes a single
shared platform and which was launched on November 19, 2007 (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Bid Loans, Swing Line Loans and all L/C Obligations.
“Treaty” means a double taxation agreement between the United Kingdom and
another jurisdiction.
“Treaty Lender” means any Recipient which:
(a)    is treated as a resident of a Treaty State for the purposes of the
Treaty;
(b)    does not carry on a business in the United Kingdom through a permanent
establishment with which that Recipient’s participation under the relevant Loan
Document in relation to any Borrower that is a UK Person is effectively
connected; and
(c)    is entitled under the terms of the Treaty to claim full exemption from
tax imposed by the United Kingdom on interest amounts paid to or for its account
under the relevant Loan Document subject to the completion of any procedural
formalities.
“Treaty State” means a jurisdiction having a Treaty with the United Kingdom
which makes provision for full exemption from tax imposed by the United Kingdom
on amounts paid or payable under this Agreement by way of interest.


- 30 -
 

--------------------------------------------------------------------------------





“Type” means (a) with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan, and (b) with respect to a Bid Loan, its
character as an Absolute Rate Loan or a Eurodollar Margin Bid Loan.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(g)(ii)(B)(III).
“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits number 600, 2007 Revision” or such later
version thereof as may be in effect at the time of issuance.
“UK Person” means, in relation to a particular Treaty, any person that is
resident in the UK for the purposes of that Treaty.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
“Veda Entities” means Veda Group Limited, a company incorporated in the
Commonwealth of Australia, and its Subsidiaries.
“WFSL” means Wells Fargo Securities, LLC.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
capital stock or other ownership interests of such Subsidiary (except directors’
qualifying shares, or, in the case of any Subsidiary which is not organized or
created under the laws of the United States or any political subdivision
thereof, such nominal ownership interests which are required to be held by third
parties under the laws of the foreign jurisdiction under which such Subsidiary
was incorporated or organized) are, directly or indirectly, owned or controlled
by any Borrower and/or one or more of its Wholly-Owned Subsidiaries.
“Withholding Agent” shall mean any Borrower or the Administrative Agent, as
applicable.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The


- 31 -
 

--------------------------------------------------------------------------------





word “will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document); (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns; (iii) the words “hereto,” “herein,” “hereof” and
“hereunder”, and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof; (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear; (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time; and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before


- 32 -
 

--------------------------------------------------------------------------------





and after giving effect to such change in GAAP. For the avoidance of doubt, it
is agreed that for all purposes under this Agreement, capital lease obligations
(and the determination of whether a lease constitutes a Capital Lease) shall be
calculated in accordance with GAAP as of the Closing Date and without giving
effect to any subsequent changes in GAAP (or required implementation of any
previously promulgated changes in GAAP) relating to the treatment of a lease as
an operating lease or capitalized lease, unless otherwise agreed by the Company
and the Required Lenders.
1.04    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Borrowers hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as so determined by the Administrative Agent.
(b)    Wherever in this Agreement in connection with a Borrowing of Revolving
Loans, conversion, continuation or prepayment of a Eurodollar Rate Loan, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Borrowing of Revolving Loans, Eurodollar Rate Loan is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded up to the nearest unit of such
Alternative Currency), as determined by the Administrative Agent.
1.06    Additional Alternative Currencies.
(a)    The Company may from time to time request that Eurodollar Rate Revolving
Loans and Eurodollar Margin Bid Loans be made in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurodollar Rate Revolving
Loans or Eurodollar Margin Bid Loans, such request shall be subject to the
approval of the Administrative Agent and the Revolving Lenders.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other


- 33 -
 

--------------------------------------------------------------------------------





time or date as may be agreed by the Administrative Agent). In the case of any
such request pertaining to Eurodollar Rate Revolving Loans or Eurodollar Margin
Bid Loans, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender shall notify the Administrative Agent, not later
than 11:00 a.m., ten Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurodollar Rate Revolving
Loans or Eurodollar Margin Bid Loans in such requested currency.
(c)    Any failure by a Revolving Lender to respond to such request within the
time period specified in the preceding sentence shall be deemed to be a refusal
by such Revolving Lender to permit Eurodollar Rate Revolving Loans or Eurodollar
Margin Bid Loans to be made in such requested currency. If the Administrative
Agent and all the Revolving Lenders consent to making Eurodollar Rate Revolving
Loans or Eurodollar Margin Bid Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurodollar Rate Revolving Loans or Eurodollar
Margin Bid Loans. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.
1.07    Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing of Revolving Loans in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing of Revolving Loans, at the end of the then
current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.


- 34 -
 

--------------------------------------------------------------------------------





1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.09    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
1.10    Classifications of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g. “Revolving Loan”) or by
Type (e.g. “Eurodollar Rate Loan” or “Base Rate Loan”) or by Class and Type
(e.g. “Revolving Eurodollar Rate Loan”). Borrowings also may be classified and
referred to by Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar
Rate Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar Rate
Borrowing”).
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Borrowers in Dollars or in one or more Alternative Currencies from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Commitment; provided that after giving effect to any Borrowing of
Revolving Loans, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (ii) the aggregate Outstanding Amount of the
Revolving Loans and Bid Loans of any Lender, plus such Lender’s Applicable
Revolving Percentage of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Applicable Revolving Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment and (iii) the aggregate
Outstanding Amount of all Loans denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.07, and reborrow
under this Section 2.01. Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.
2.02    Borrowings, Conversions and Continuations of Revolving Loans.
(a)    Each Borrowing of Revolving Loans, each conversion of Revolving Loans
from one Type to the other, and each continuation of Eurodollar Rate Revolving
Loans shall be made upon the Company’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Revolving Loans denominated in Dollars, or of any conversion of
Eurodollar Rate Revolving Loans denominated in Dollars


- 35 -
 

--------------------------------------------------------------------------------





to Base Rate Revolving Loans, (ii) three Business Days (or five Business Days in
the case of a Special Notice Currency) prior to the requested date of any
Borrowing or continuation of Eurodollar Rate Revolving Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Revolving Loans; provided that if the Company wishes to request Eurodollar
Rate Revolving Loans having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurodollar Rate Loans denominated in
Dollars, or (ii) five Business Days (or six Business days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurodollar Rate Loans denominated in Alternative
Currencies, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., (i) two Business Days
before the requested date of such Borrowing, conversion or continuation of
Eurodollar Rate Loans denominated in Dollars, or (ii) two Business Days (or four
Business days in the case of a Special Notice Currency) prior to the requested
date of such Borrowing, conversion or continuation of Eurodollar Rate Loans
denominated in Alternative Currencies, the Administrative Agent shall notify the
Company (which notice may be by telephone) whether or not the requested Interest
Period has been consented to by all the Lenders. Each telephonic notice by the
Company pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Revolving Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Revolving Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.04(c) and 2.05(c), each Borrowing of
or conversion to Base Rate Revolving Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Revolving Loan
Notice (whether telephonic or written) shall specify (i) whether the Company is
requesting a Borrowing of Revolving Loans, a conversion of Revolving Loans from
one Type to the other, or a continuation of Eurodollar Rate Revolving Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Revolving Loans to be borrowed, converted or continued, (iv) the Type of
Revolving Loans to be borrowed or to which existing Revolving Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, (vi) the currency of the Revolving Loans to be borrowed, and (vii) if
applicable, the Designated Borrower. If the Company fails to specify a currency
in a Revolving Loan Notice requesting a Borrowing, then the Revolving Loans so
requested shall be made in Dollars. If the Company fails to specify a Type of
Revolving Loan in a Revolving Loan Notice or if the Company fails to give a
timely notice requesting a conversion or continuation, then the applicable
Revolving Loans shall be made as, or converted to, Base Rate Revolving Loans;
provided that in the case of a failure to timely request a continuation of
Revolving Loans denominated in an Alternative Currency, such Revolving Loans
shall be continued as Eurodollar Rate Loans in their original currency with an
Interest Period of one month. Any such automatic conversion to Base Rate
Revolving Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar


- 36 -
 

--------------------------------------------------------------------------------





Rate Revolving Loans. If the Company requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Revolving Loans in any such Revolving Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Revolving Loan may be converted
into or continued as a Revolving Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Revolving Loan and
reborrowed in the other currency.
(b)    Following receipt of a Revolving Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Revolving Percentage of the applicable Revolving Loans, and if no timely notice
of a conversion or continuation is provided by the Company, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Revolving Loans or continuation of Revolving Loans denominated in a
currency other than Dollars, in each case as described in the preceding clause.
In the case of a Borrowing of Revolving Loans, each Lender shall make the amount
of its Revolving Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Revolving Loan denominated in Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Revolving Loan in an Alternative Currency, in each case on the Business
Day specified in the applicable Revolving Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.03 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company or the other applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of SunTrust Bank with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided that if, on the date the Revolving Loan Notice with
respect to such Borrowing denominated in Dollars is given by the Company, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and second,
shall be made available to the applicable Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Revolving Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Revolving Loan. During the existence of an Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate
Revolving Loans (whether in Dollars or any Alternative Currency) without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Revolving Loans denominated in an
Alternative Currency be prepaid, or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.
(d)    The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Revolving Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Company and the Lenders of any


- 37 -
 

--------------------------------------------------------------------------------





change in SunTrust Bank’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(e)    After giving effect to all Borrowings of Revolving Loans, all conversions
of Revolving Loans from one Type to the other, and all continuations of
Revolving Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Revolving Loans.
(f)    Each Lender may, at its option, make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect in any manner the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.
2.03    Bid Loans.
(a)    General. Subject to the terms and conditions set forth herein, each
Lender agrees that the Company may from time to time request the Lenders to
submit offers to make loans (each such loan, a “Bid Loan”) to the Borrowers in
Dollars or in one or more Alternative Currencies prior to the Maturity Date
pursuant to this Section 2.03; provided that after giving effect to any Bid
Borrowing, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (ii) the aggregate Outstanding Amount of all Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit and (iii) the aggregate Outstanding Amount of all Bid Loans shall not
exceed the Bid Loan Sublimit. There shall not be more than three different
Interest Periods in effect with respect to Bid Loans at any time.
(b)    Requesting Competitive Bids. The Company may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, or (ii) four Business
Days (or five Business Days in the case of a Special Notice Currency) prior to
the requested date of any Bid Borrowing that is to consist of Eurodollar Margin
Bid Loans. Each Bid Request shall specify (i) the requested date of the Bid
Borrowing (which shall be a Business Day), (ii) the aggregate principal amount
of Bid Loans requested (which must be $5,000,000 or a whole multiple of
$1,000,000 in excess thereof), (iii) the Type of Bid Loans requested, (iv) the
duration of the Interest Period with respect thereto, and shall be signed by a
Responsible Officer of the Company, and (v) the currency of the Bid Loans to be
borrowed. No Bid Request shall contain a request for (i) more than one Type of
Bid Loan or (ii) Bid Loans having more than three different Interest Periods.
Unless the Administrative Agent otherwise agrees in its sole discretion, the
Company may not submit a Bid Request if it has submitted another Bid Request
within the prior five Business Days.
(c)    Submitting Competitive Bids.
(i)    The Administrative Agent shall promptly notify each Lender of each Bid
Request received by it from the Company and the contents of such Bid Request.


- 38 -
 

--------------------------------------------------------------------------------





(ii)    Each Lender may (but shall have no obligation to) submit a Competitive
Bid containing an offer to make one or more Bid Loans in response to such Bid
Request. Such Competitive Bid must be delivered to the Administrative Agent not
later than 10:30 a.m. (A) on the requested date of any Bid Borrowing that is to
consist of Absolute Rate Loans, and (B) three Business Days (or four Business
Days in the case of a Special Notice Currency) prior to the requested date of
any Bid Borrowing that is to consist of Eurodollar Margin Bid Loans; provided
that any Competitive Bid submitted by SunTrust Bank in its capacity as a Lender
in response to any Bid Request must be submitted to the Administrative Agent not
later than 10:15 a.m. on the date on which Competitive Bids are required to be
delivered by the other Lenders in response to such Bid Request. Each Competitive
Bid shall specify (A) the proposed date of the Bid Borrowing; (B) the principal
amount of each Bid Loan for which such Competitive Bid is being made, which
principal amount (x) may be equal to, greater than or less than the Commitment
of the bidding Lender, (y) must be $5,000,000 or a whole multiple of $1,000,000
in excess thereof, and (z) may not exceed the principal amount of Bid Loans for
which Competitive Bids were requested; (C) if the proposed Bid Borrowing is to
consist of Absolute Rate Bid Loans, the Absolute Rate offered for each such Bid
Loan and the Interest Period applicable thereto; (D) if the proposed Bid
Borrowing is to consist of Eurodollar Margin Bid Loans, the Eurodollar Bid
Margin with respect to each such Eurodollar Margin Bid Loan and the Interest
Period applicable thereto; and (E) the identity of the bidding Lender.
(iii)    Any Competitive Bid shall be disregarded if it (A) is received after
the applicable time specified in clause (ii) above, (B) is not substantially in
the form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Lender may correct a Competitive Bid
containing a manifest error by submitting a corrected Competitive Bid
(identified as such) not later than the applicable time required for submission
of Competitive Bids. Any such submission of a corrected Competitive Bid shall
constitute a revocation of the Competitive Bid that contained the manifest
error. The Administrative Agent may, but shall not be required to, notify any
Lender of any manifest error it detects in such Lender’s Competitive Bid.
(iv)    Subject only to the provisions of Sections 3.02, 3.03 and 4.03 and
clause (iii) above, each Competitive Bid shall be irrevocable.
(d)    Notice to Company of Competitive Bids. Not later than 11:00 a.m. (i) on
the requested date of any Bid Borrowing that is to consist of Absolute Rate
Loans, or (ii) three Business Days (or four Business Days in the case of a
Special Notice Currency) prior to the requested date of any Bid Borrowing that
is to consist of Eurodollar Margin Bid Loans, the Administrative Agent shall
notify the Company of the identity of each Lender that has submitted a
Competitive Bid that complies with Section 2.03(c) and of the terms of the
offers contained in each such Competitive Bid.


- 39 -
 

--------------------------------------------------------------------------------





(e)    Acceptance of Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (ii) three Business Days (or four Business Days in the case of a Special
Notice Currency) prior to the requested date of any Bid Borrowing that is to
consist of Eurodollar Margin Bid Loans, the Company shall notify the
Administrative Agent of its acceptance or rejection of the offers notified to it
pursuant to Section 2.03(d). The Company shall be under no obligation to accept
any Competitive Bid and may choose to reject all Competitive Bids. In the case
of acceptance, such notice shall specify the aggregate principal amount of
Competitive Bids for each Interest Period that is accepted. The Company may
accept any Competitive Bid in whole or in part; provided that:
(i)    the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;
(ii)    the principal amount of each Bid Loan must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof;
(iii)    the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurodollar Bid Margins within each Interest Period; and
(iv)    the Company may not accept any offer that is described in Section
2.03(c)(iii) or that otherwise fails to comply with the requirements hereof.
(f)    Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurodollar Bid Margin, as the case
may be, for the same Interest Period, and the result of accepting all of such
Competitive Bids in whole (together with any other Competitive Bids at lower
Absolute Rates or Eurodollar Bid Margins, as the case may be, accepted for such
Interest Period in conformity with the requirements of Section 2.03(e)(iii))
would be to cause the aggregate outstanding principal amount of the applicable
Bid Borrowing to exceed the amount specified therefor in the related Bid
Request, then, unless otherwise agreed by the Company, the Administrative Agent
and such Lenders, such Competitive Bids shall be accepted as nearly as possible
in proportion to the amount offered by each such Lender in respect of such
Interest Period, with such accepted amounts being rounded to the nearest whole
multiple of $1,000,000.
(g)    Notice to Lenders of Acceptance or Rejection of Bids. The Administrative
Agent shall promptly notify each Lender having submitted a Competitive Bid
whether or not its offer has been accepted and, if its offer has been accepted,
of the amount of the Bid Loan or Bid Loans to be made by it on the date of the
applicable Bid Borrowing. Any Competitive Bid or portion thereof that is not
accepted by the Company by the applicable time specified in Section 2.03(e)
shall be deemed rejected.
(h)    Notice of Eurodollar Rate. If any Bid Borrowing is to consist of
Eurodollar Margin Loans, the Administrative Agent shall determine the Eurodollar
Rate for the relevant Interest Period, and promptly after making such
determination, shall notify the Company and the Lenders that will be
participating in such Bid Borrowing of such Eurodollar Rate.


- 40 -
 

--------------------------------------------------------------------------------





(i)    Funding of Bid Loans. Each Lender that has received notice pursuant to
Section 2.03(g) that all or a portion of its Competitive Bid has been accepted
by the Company shall make the amount of its Bid Loan(s) available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in Section
4.03, the Administrative Agent shall make all funds so received available to the
Company in like funds as received by the Administrative Agent.
(j)    Notice of Range of Bids. After each Competitive Bid auction pursuant to
this Section 2.03, the Administrative Agent shall notify each Lender that
submitted a Competitive Bid in such auction of the ranges of bids submitted
(without the bidder’s name) and accepted for each Bid Loan and the aggregate
amount of each Bid Borrowing.
2.04    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.04, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of the Company or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with clause (b) below, and (2) to honor drawings under the Letters
of Credit; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Company or its Subsidiaries and any
drawings thereunder; provided that (i) after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Revolving Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit and (ii) the Company shall not request, and
the L/C Issuers shall have no obligation to issue, any Letter of Credit the
proceeds of which would be made available to any Person (x) to fund any activity
or business of or with any Sanctioned Person or in any Sanctioned Countries,
that, at the time of such funding, is the subject of any Sanctions or (y) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement. Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed


- 41 -
 

--------------------------------------------------------------------------------





to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.
(ii)    No L/C Issuer shall issue any Letter of Credit, if:
(A)    subject to Section 2.04(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, the Letter of Credit is in an initial stated amount less than
$25,000, in the case of a commercial Letter of Credit, or $25,000, in the case
of a standby Letter of Credit;
(D)    the Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    any Lender is at that time a Defaulting Lender, unless the applicable L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.20(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit


- 42 -
 

--------------------------------------------------------------------------------





and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or
(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    The applicable L/C Issuer shall not amend any Letter of Credit if such
L/C Issuer would not be permitted at such time to issue the Letter of Credit in
its amended form under the terms hereof.
(v)    The applicable L/C Issuer shall be under no obligation to amend any
Letter of Credit if (A) such L/C Issuer would have no obligation at such time to
issue the Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of the Letter of Credit does not accept the proposed amendment
to the Letter of Credit.
(vi)    The applicable L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to any L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to such L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and


- 43 -
 

--------------------------------------------------------------------------------





(D) such other matters as such L/C Issuer may require. Additionally, the Company
shall furnish to such L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or any
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Revolving Percentage
times the amount of such Letter of Credit.
(iii)    If the Company so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by such L/C Issuer, the Company shall not be required to make a
specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided that such L/C Issuer shall not permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.04(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Company that
one or more of the applicable conditions specified in Section 4.03 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.


- 44 -
 

--------------------------------------------------------------------------------





(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Company
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Company and the Administrative Agent thereof. Not later than 11:00 a.m. on
the date of any payment by such L/C Issuer under a Letter of Credit to be
reimbursed in Dollars (each such date, an “Honor Date”) to the extent the
Company has received notice of such payment at or prior to 9:00 a.m. or, if not,
the next succeeding Business Day, the Company shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Company fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Revolving Percentage thereof. In such event, the
Company shall be deemed to have requested a Borrowing of Base Rate Revolving
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Revolving Commitments and the conditions set
forth in Section 4.03 (other than the delivery of a Revolving Loan Notice). Any
notice given by such L/C Issuer or the Administrative Agent pursuant to this
Section 2.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable L/C Issuer, in Dollars, at
the Administrative Agent’s Office for Dollar-denominated payments in an amount
equal to its Applicable Revolving Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.04(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Revolving Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to such L/C Issuer in
Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Revolving Loans because the conditions set forth in
Section 4.03 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to Section


- 45 -
 

--------------------------------------------------------------------------------





2.04(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.04.
(iv)    Until a Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Revolving Percentage of such amount shall be solely for the account of such L/C
Issuer.
(v)    Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.03 (other
than delivery by the Company of a Revolving Loan Notice). No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Company to
reimburse such L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or L/C Advance in
respect of the applicable L/C Borrowing, as the case may be. A certificate of
such L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.
(d)    Repayment of Participations.
(i)    At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.04(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including


- 46 -
 

--------------------------------------------------------------------------------





proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Revolving
Percentage thereof in the same funds as those received by the Administrative
Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.04(c)(i) is required to be
returned under any of the circumstances described in Section 12.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or


- 47 -
 

--------------------------------------------------------------------------------





(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Company’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.04(e); and provided, further, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against any L/C Issuer,
and the applicable L/C Issuer may be liable to the Company, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Company which the Company proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, such L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Company when a Letter of Credit is issued
(including any


- 48 -
 

--------------------------------------------------------------------------------





such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.
(h)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Revolving
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided that any Letter of
Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable L/C Issuer pursuant to
this Section 2.04 shall be payable, to the maximum extent permitted by
applicable Law, to the other Lenders in accordance with the upward adjustments
in their respective Applicable Revolving Percentages allocable to such Letter of
Credit pursuant to Section 2.20(a)(iv), with the balance of such fee, if any,
payable to the applicable L/C Issuer for its own account. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. Letter of Credit Fees shall be (i) due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand and (ii) computed on a quarterly
basis in arrears. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each standby Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. With respect to Letters of Credit (including any Existing Letters of
Credit), the Company shall pay directly to the applicable L/C Issuer, for its
own account, in Dollars, a fronting fee at a rate separately agreed between the
Company and the applicable L/C Issuer. The fronting fee with respect to any
Letter of Credit issued by SunTrust Bank or Bank of America, N.A., in each case
in its capacity as the L/C Issuer of such Letter of Credit, shall be 0.125% per
annum on the average daily amount available to be drawn under any such Letter of
Credit. Such fronting fee shall be due and payable on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Company shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.


- 49 -
 

--------------------------------------------------------------------------------





(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Company shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Company hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.
2.05    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.05, may in its sole discretion make loans in Dollars
(each such loan, a “Swing Line Loan”) to the Company from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided that after giving effect to any Swing Line
Loan, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Revolving
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Revolving Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and provided, further, that the
Company shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company may borrow under this Section
2.05, prepay under Section 2.07, and reborrow under this Section 2.05. Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Revolving Percentage times the amount of such Swing Line
Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000 or a whole multiple of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,


- 50 -
 

--------------------------------------------------------------------------------





appropriately completed and signed by a Responsible Officer of the Company.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.05(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in Same Day Funds.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably authorizes the Swing Line Lender
to so request on its behalf), that each Lender make a Base Rate Revolving Loan
in an amount equal to such Lender’s Applicable Revolving Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Revolving Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 4.03.
The Swing Line Lender shall furnish the Company with a copy of the applicable
Revolving Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Revolving Percentage of the amount specified in such Revolving Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Revolving Loan Notice, whereupon, subject to Section
2.05(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Revolving Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.05(c)(i), the request
for Base Rate Revolving Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the


- 51 -
 

--------------------------------------------------------------------------------





Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.05(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.05(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.05(c) is subject to the conditions
set forth in Section 4.03. No such funding of risk participations shall relieve
or otherwise impair the obligation of the Company to repay Swing Line Loans,
together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Revolving Percentage thereof in the
same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 12.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Revolving Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the


- 52 -
 

--------------------------------------------------------------------------------





Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until a Lender funds its Base Rate Revolving Loan or risk participation pursuant
to this Section 2.05 to refinance such Lender’s Applicable Revolving Percentage
of any Swing Line Loan, interest in respect of such Applicable Revolving
Percentage shall be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.06    Intentionally Omitted.
2.07    Prepayments.
(a)    Each Borrower may, upon notice from the Company to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans
denominated in Dollars, (B) three Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurodollar Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans denominated in Dollars shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; (iii) any
prepayment of Eurodollar Rate Loans denominated in Alternative Currencies shall
be in a minimum principal amount of $1,000,000 or a whole multiple of $500,000
in excess thereof; and (iv) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) and Class(es) of Loans to be prepaid and, if Eurodollar Rate Loans are
to be prepaid, the Interest Period(s) of such Loans. The Administrative Agent
will promptly notify each applicable Lender of its receipt of each such notice,
and of the amount of such Lender’s Applicable Revolving Percentage of such
prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.20, each such prepayment shall be applied to the applicable Loans
of the applicable Lenders in accordance with their respective Applicable
Revolving Percentages.
(b)    No Bid Loan may be prepaid without the prior consent of the applicable
Bid Loan Lender.


- 53 -
 

--------------------------------------------------------------------------------





(c)    The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(d)    If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitments then in effect, the Borrowers shall immediately
prepay Revolving Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.07(d) unless after the prepayment in full of the Revolving Loans and Swing
Line Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.
(e)    If for any reason the Outstanding Amount of all Loans denominated in
Alternative Currencies at such time exceeds the Alternative Currency Sublimit
then in effect by more than $5,000,000, the Borrowers shall immediately prepay
Loans in an aggregate amount sufficient to reduce such Outstanding Amount as of
such date of payment to an amount not to exceed 100% of the Alternative Currency
Sublimit then in effect, provided that such mandatory prepayment of any Loans
denominated in Alternative Currencies may be delayed until the last day of the
Interest Period applicable to such Loans if the Borrowers shall deposit or cause
to be deposited, on the day prepayment would have otherwise been required, in a
cash collateral account opened by the Administrative Agent, an amount equal to
the aggregate principal amount of such delayed mandatory prepayment of Loans
denominated in Alternative Currencies and any accrued but unpaid interest
thereon; provided further, that any amounts still outstanding following
application of such cash collateral shall be immediately due and payable by the
Borrowers on the last day of such Interest Period.
2.08    Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate any Class of Commitments, or from time to
time permanently reduce any Class of Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Aggregate Revolving Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Aggregate Revolving Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Bid Loan
Sublimit, the Alternative Currency Sublimit, the Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of any Class of Commitments. The


- 54 -
 

--------------------------------------------------------------------------------





amount of any such Aggregate Revolving Commitment reduction shall not be applied
to the Bid Loan Sublimit, the Alternative Currency Sublimit or the Letter of
Credit Sublimit unless otherwise specified by the Company. Any reduction of the
Commitments of any Class shall be applied to the Commitment of each Lender of
such Class according to its Applicable Revolving Percentage. All fees accrued
until the effective date of any termination of any Class of Commitments shall be
paid on the effective date of such termination.
2.09    Repayment of Loans.
(a)    Revolving Loans. Each Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Revolving Loans made to such Borrower
outstanding on such date.
(b)    Bid Loans. The Company shall repay each Bid Loan on the last day of the
Interest Period in respect thereof.
(c)    Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.
2.10    Interest.
(a)    Subject to the provisions of clause (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurodollar Rate
Loan of any Lender which is lent from a Lending Office in the United Kingdom or
a Participating Member State) any additional interest required pursuant to
Section 3.08; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; (iii) each Bid Loan shall bear
interest on the outstanding principal amount thereof for the Interest Period
therefor at a rate per annum equal to the Eurodollar Rate for such Interest
Period plus (or minus) the Eurodollar Bid Margin, or at the Absolute Rate for
such Interest Period, as the case may be; and (iv) unless the Swing Line Lender
and the Company otherwise agree from time to time, each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    (1)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(i)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate


- 55 -
 

--------------------------------------------------------------------------------





per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder, (iii) the rates
of interest stipulated herein are intended to be nominal rates and not effective
rates or yields and (iv) in no event shall charges constituting interest payable
to the Lenders exceed the maximum amount or the rate permitted under any
applicable Law, and if any part or provision of this Agreement is in
contravention of any such applicable Law, such part or provision shall be deemed
to be amended to conform thereto.
2.11    Fees. In addition to certain fees described in clause (h) and (i) of
Section 2.04:
(a)    Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Revolving Percentage, a
commitment fee, in Dollars, equal to the Applicable Rate times the actual daily
amount by which the Aggregate Revolving Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.20. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
(b)    Intentionally Omitted.
(c)    Other Fees. (1) The Company shall pay to each Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and


- 56 -
 

--------------------------------------------------------------------------------





at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
(i)    The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
2.12    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Revolving Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.14(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
2.13    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Revolving Loans to such Borrower in addition
to such accounts or records. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), Class (if applicable) amount,
currency and maturity of its Revolving Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in clause (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.


- 57 -
 

--------------------------------------------------------------------------------





2.14    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each
applicable Lender its Applicable Revolving Percentage (or other applicable share
as provided herein) of any such payment in respect of any Class of Loans in like
funds as received by wire transfer to such applicable Lender’s Lending Office.
All payments received by the Administrative Agent (i) after 2:00 p.m., in the
case of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (1) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Revolving Loans (or, in the
case of any Borrowing of Base Rate Revolving Loans, prior to 12:00 noon on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate
Revolving Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such


- 58 -
 

--------------------------------------------------------------------------------





amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Revolving Loan
included in such Borrowing. Any payment by such Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such L/C Issuer, as the case may
be, the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or such L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this clause (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 12.04(c) are several and not
joint. The failure of any Lender to make any Revolving Loan, to fund any such
participation or to make any payment under Section 12.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 12.04(c).


- 59 -
 

--------------------------------------------------------------------------------





(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner. Each Lender may, at its option, make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect in
any manner the obligation of the Borrowers to repay such Loan in accordance with
the terms of this Agreement.
2.15    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any Class of Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Class of Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the applicable Class of Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Class
of Loans and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by a Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.19, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.16    Designated Borrowers.
(a)    Each of Equifax Canada, Equifax Limited and Equifax Australia (each a
signatory to this Agreement on the Closing Date) shall be a “Designated
Borrower” hereunder on the Closing Date.


- 60 -
 

--------------------------------------------------------------------------------





(b)    The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
additional Eligible Subsidiary (an “Applicant Borrower”) as a Designated
Borrower to receive Revolving Loans, Bid Loans or Swing Line Loans hereunder by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit G (a “Designated Borrower Request and
Assumption Agreement”). The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information (including search results), in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be required by
the Administrative Agent or the Required Lenders in their sole discretion,
including all documentation and other information requested by the
Administrative Agent or any Lender that is required under applicable “know your
customer” and anti-money laundering rules and regulations, including all
information required under the Patriot Act, and Notes signed by such new
Borrowers to the extent any Lenders so require. If the Administrative Agent and
the Required Lenders agree that an Applicant Borrower shall be entitled to
receive Revolving Loans, Bid Loans and Swing Line Loans hereunder (which
determination may be made by the Administrative Agent and the Required Lenders
in their sole discretion), then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in substantially the
form of Exhibit H (a “Designated Borrower Notice”) to the Company and the
Lenders specifying the effective date upon which the Applicant Borrower shall
constitute a Designated Borrower for purposes hereof, whereupon each of the
Revolving Lenders agrees to permit such Designated Borrower to receive Revolving
Loans, Bid Loans and Swing Line Loans, on the terms and conditions set forth
herein, and each of the parties agrees that such Designated Borrower otherwise
shall be a Borrower for all purposes of this Agreement; provided that no
Revolving Loan Notice or Letter of Credit Application may be submitted by or on
behalf of such Designated Borrower until the date five Business Days after such
effective date.
(c)    Notwithstanding the foregoing clause (b), if, as to any Designated
Borrower (designated as such after the Closing Date) that is organized under the
laws of a jurisdiction other than the United States, any state thereof or the
District of Columbia, any Lender has notified the Administrative Agent (which
notice has not been withdrawn) that such Lender has determined in good faith
that, as of the date on which such Designated Borrower was first eligible to
borrow pursuant to the proviso in clause (b), such Lender cannot make or
maintain Revolving Loans, Bid Loans or Swing Line Loans to such Designated
Borrower without (i) adverse tax or legal consequences or (ii) violating (or
raising a substantial question as to whether such Lender would violate) any
applicable law or regulation or any guideline or request from any central bank
or other Governmental Authority (whether or not having the force of law) then
any obligation of such Lender to make Revolving Loans, Bid Loans and Swing Line
Loans to such Designated Borrower shall be suspended until such Lender notifies
the Administrative Agent that the circumstances giving rise to such
determination


- 61 -
 

--------------------------------------------------------------------------------





no longer exist and, for the avoidance of doubt, such Lender shall not be
Defaulting Lender due to such suspension.
(d)    The Obligations of the Company and each Designated Borrower, if any, that
is a Domestic Subsidiary shall be joint and several in nature. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document (i) the
Obligations of all Designated Borrowers that are Foreign Subsidiaries shall be
several in nature, and (ii) no Borrower that is a Foreign Subsidiary shall be
obligated to repay the principal amount of or to pay accrued interest on any
Loans made by the Lenders to the Company or any other Borrower (other than such
Foreign Subsidiary, in its capacity as a Borrower). In addition to and not in
limitation of the foregoing, the parties hereto acknowledge and agree that the
representations and warranties made in Article V of this Agreement by each
Designated Borrower are only being made by such Borrower in respect of itself
and not in respect of any other Borrower.
(e)    Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.16 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.
(f)    The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Revolving Loans, Bid Loans or Swing Line
Loans made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status.
2.17    Extension of Maturity Date.
(a)    Requests for Extension. The Company may, at any time following the first
anniversary of the Closing Date, by notice to the Administrative Agent (who
shall promptly notify the Revolving Lenders) not later than 35 days prior to the
Maturity Date then in effect hereunder (the “Existing Maturity Date”), request
that each Revolving Lender extend such Revolving Lender’s Maturity Date for an
additional year from the Existing Maturity Date, effective as of a date selected
by the Company (the “Extension Effective Date”); provided


- 62 -
 

--------------------------------------------------------------------------------





that (i) the Company may make a maximum of two such requests, (ii) the Company
may make only one such request during any rolling twelve-month period and (iii)
the Extension Effective Date shall be at least 30 days, but not more than 90
days, after the date such extension request is received by the Administrative
Agent (the “Extension Request Date”).
(b)    Lender Elections to Extend. Upon receipt of the extension request, the
Administrative Agent shall promptly notify each Lender of such request. If a
Lender agrees, in its sole and individual discretion, to so extend the Existing
Maturity Date applicable to its Commitment (an “Extending Lender”), it shall
deliver to the Administrative Agent a written notice of its agreement to do so
no later than 10 days after the Extension Request Date (or such later date to
which the Company and the Administrative Agent shall agree), and the
Administrative Agent shall promptly thereafter notify the Company of such
Extending Lender’s agreement to extend the Existing Maturity Date. The election
of any Revolving Lender to agree to such extension shall not obligate any other
Revolving Lender to so agree. Subject to Section 2.17(c), the Commitment of any
Lender that fails to accept or respond to the Borrowers’ request for extension
of the Existing Maturity Date (and each Revolving Lender that determines not to
so extend its Maturity Date, a “Non-Extending Lender”) shall be terminated on
the Existing Maturity Date then in effect for such Non-Extending Lender (without
regard to any extension by other Lenders) and on such Existing Maturity Date the
Borrowers shall pay in full the unpaid principal amount of all Revolving Loans
owing to such Non-Extending Lender, together with all accrued and unpaid
interest thereon and all accrued and unpaid fees owing to such Non-Extending
Lender under this Agreement to the date of such payment of principal and all
other amounts due to such Non-Extending Lender under this Agreement.
(c)    Additional Commitment Lenders. The Company shall have the right to
replace each Non‑Extending Lender with, and add as “Revolving Lenders” under
this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Commitment Lender”) as provided in Section 12.13; provided that each
of such Additional Commitment Lenders shall enter into an Assignment and
Assumption pursuant to which such Additional Commitment Lender shall, effective
as of the Existing Maturity Date, undertake a Commitment (and, if any such
Additional Commitment Lender is already a Revolving Lender, its Revolving
Commitment shall be in addition to such Revolving Lender’s Revolving Commitment
hereunder on such date).
(d)    Minimum Extension Requirement. If (and only if) the total of the
Revolving Commitments of the Revolving Lenders that have agreed so to extend
their Maturity Date (each, an “Extending Lender”) and the additional Revolving
Commitments of the Additional Commitment Lenders shall be more than 50% of the
aggregate amount of the Revolving Commitments in effect immediately prior to the
Existing Maturity Date, and the conditions precedent set forth in Section
2.17(e) are met as of the Extension Effective Date, the Maturity Date in effect
with respect to the Commitments of such Extending Lenders and Additional
Commitment Lenders (but not the Non-Extending Lenders) shall be extended by one
calendar year to the date falling one year after the Existing Maturity Date
(except that, if such date is not a Business Day, such Maturity Date as so
extended shall be the next preceding


- 63 -
 

--------------------------------------------------------------------------------





Business Day) and each Additional Commitment Lender shall thereupon become a
“Revolving Lender” for all purposes of this Agreement.
(e)    Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Company shall deliver to the Administrative Agent a
certificate of each Borrower dated as of the Existing Maturity Date (in
sufficient copies for each Extending Lender and each Additional Commitment
Lender) signed by a Responsible Officer of such Borrower (i) certifying and
attaching the resolutions adopted by such Borrower approving or consenting to
such extension and (ii) in the case of the Company, certifying that, before and
after giving effect to such extension, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the Existing Maturity Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.17, the representations and warranties contained
in Section 5.01(m) shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(B) no Default or Event of Default exists. In addition, on the Maturity Date of
each Non-Extending Lender, the Borrowers shall prepay any Revolving Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep outstanding Revolving Loans
ratable with any revised Applicable Revolving Percentages of the respective
Revolving Lenders effective as of such date.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.15 or 12.01 to the contrary.
2.18    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default or Event of
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Company may from time to time (but in any event no more than
five (5) times during the term of this Agreement), request an increase in the
Aggregate Revolving Commitments hereunder by an aggregate amount for all such
increases in the Aggregate Revolving Commitments not to exceed $500,000,000,
less the amount of any permanent reductions in the Aggregate Revolving
Commitments requested by the Company pursuant to Section 2.08; provided that any
such request for an increase in the Aggregate Revolving Commitments hereunder
shall be in a minimum amount of $50,000,000. At the time of sending such notice,
the Company (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days nor more than fifteen Business Days from
the date of delivery of such notice to the Lenders).
(b)    Lender Elections. Each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Revolving
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Revolving Percentage of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Revolving Commitment.


- 64 -
 

--------------------------------------------------------------------------------





(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase in the Aggregate Revolving Commitments and subject to the
approval of the Administrative Agent, the L/C Issuers and the Swing Line Lender
(which approvals shall not be unreasonably withheld), the Company, after the
earlier to occur of (i) the Administrative Agent’s receipt of responses to the
request from each Lender or (ii) ten Business Days after the delivery of such
request, may invite additional Eligible Assignees to become Lenders pursuant to
a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent. No Lender shall be obligated to participate in such
increase in the Aggregate Revolving Commitments, and each Lender shall have the
right to accept or decline any request made hereunder in its sole discretion.
(d)    Effective Date and Allocations. If the Aggregate Revolving Commitments
are increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Incremental Effective Date”)
and the final allocation to such increase in the Aggregate Revolving
Commitments. The Administrative Agent shall promptly notify the Company, the
Lenders and such additional Eligible Assignees, if any, to such increase in the
Aggregate Revolving Commitments and the Incremental Effective Date; provided
that in the event each Lender has agreed to increase its Revolving Commitment by
an amount at least equal to its ratable share of such increase, then the
increase to the Applicable Revolving Percentage of each Lender shall be on a pro
rata basis in accordance with such Lender’s Revolving Commitment in effect on
the Business Day prior to the Incremental Effective Date.
(e)    Conditions to Effectiveness of Incremental. As a condition precedent to
any such increase in the Aggregate Revolving Commitments, the Company shall
deliver to the Administrative Agent a certificate of each applicable Borrower
dated as of the Incremental Effective Date signed by a Responsible Officer of
such Borrower (i) certifying and attaching the resolutions adopted by such
Borrower approving or consenting to such increase in the Aggregate Revolving
Commitments and any other corporate documents deemed reasonably necessary by the
Administrative Agent, and (ii) in the case of the Company, certifying that,
before and immediately after giving effect to such increase, (A) no Default or
Event of Default exists and (B) evidencing (in reasonable detail prepared in
good faith and in a manner and using such methodology which is consistent with
the most recent financial statements delivered pursuant to Section 6.01),
compliance on a Pro Forma Basis (as defined below) with the financial covenant
contained in Section 8.01 as of the most recently ended fiscal quarter on a
trailing four quarter basis. The Company shall also deliver opinions in form and
substance reasonably satisfactory to the Administrative Agent of internal and
external counsel to the Company, addressed to the Administrative Agent and the
Lenders, with respect to the applicable Borrowers, the increase in the Aggregate
Revolving Commitments and such other matters as the Administrative Agent shall
reasonably request. The applicable Borrower shall prepay any Loans outstanding
on and prior to giving effect to the Incremental Effective Date (and pay any
additional amounts required pursuant to Section 12.04) to the extent necessary
to keep the outstanding Loans ratable with any revised Applicable


- 65 -
 

--------------------------------------------------------------------------------





Revolving Percentages arising from any nonratable increase in the Aggregate
Revolving Commitments under this Section 2.18.
(f)    Intentionally Omitted.
(g)    Incremental Amendment. Notwithstanding anything to the contrary in
Section 12.01, the Administrative Agent is expressly permitted to amend the Loan
Documents to the extent necessary to give effect to any increase pursuant to
this Section and changes necessary or advisable in connection therewith
(including amendments to ensure pro rata allocations of Eurodollar Rate Loans
and Base Rate Loans between Loans incurred pursuant to this Section and Loans
outstanding immediately prior to any such incurrence.
As used in this clause, the term “Pro Forma Basis” means the following pro forma
adjustments made for purposes of determining compliance on a pro forma basis
with the maximum Leverage Ratio as required above pursuant to this clause: (x)
the Consolidated EBITDA during the period of four consecutive fiscal quarters
most recently ended of (or attributable to) (A) any other Person acquired
(whether by merger, consolidation or otherwise) or disposed of by the Company or
any of its Consolidated Subsidiaries, or (B) all or substantially all of the
business or assets of any other Person or operating division or business unit of
any other Person, acquired (whether by merger, consolidation or otherwise) or
disposed of by the Company or one of its Consolidated Subsidiaries (in each case
to the extent such acquisition or disposition is permitted under this
Agreement), shall be included (in the case of any acquisition) or excluded (in
the case of any disposition, so long as the Consolidated EBITDA of or
attributable to such Capital Stock, asset, operating division or business unit
disposed of, sold or otherwise transferred, exceeds 5% of Consolidated Operating
Profit for the immediately preceding Fiscal Year), as applicable, in determining
Consolidated EBITDA of the Company and its Consolidated Subsidiaries, provided
further that such acquisition is or will be funded in whole or in part with the
proceeds of any Loans contemplated to be made after giving effect to such
requested increase in the Aggregate Revolving Commitments pursuant to this
Section 2.18 (such Loans referred to herein as the “Subject Loans”), and (y) the
principal amount of Debt in respect of any Subject Loans incurred or to be
incurred by any Borrower, together with the aggregate amount of Debt assumed or
otherwise continued in connection with any such acquisition (but only to the
extent such Debt would constitute Consolidated Funded Debt following
consummation of such acquisition), shall be included in determining Consolidated
Funded Debt of the Company and its Consolidated Subsidiaries, in each case as if
such transaction had been consummated on the first day of such period, and based
on historical actual results accounted for in accordance with GAAP.
(h)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.15 or 12.01 to the contrary.
2.19    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the applicable L/C Issuer (i) if such L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing that


- 66 -
 

--------------------------------------------------------------------------------





has not been repaid by the Company, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Company shall, in each case, immediately Cash Collateralize the then Outstanding
Amount of all L/C Obligations. At any time that there shall exist a Defaulting
Lender, immediately upon the request of the Administrative Agent, such L/C
Issuer or the Swing Line Lender, the Company shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.20(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) required to be maintained
pursuant to this Agreement shall be maintained in blocked, non-interest bearing
deposit accounts at SunTrust Bank. The Company, and to the extent provided by
any Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.19(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Company or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.19 or Sections
2.04, 2.05, 2.07, 2.20 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure any other obligations as provided for in
this Agreement shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 12.06(b)(vi))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided that (x) that Cash Collateral furnished by or
on behalf of a Borrower shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.19 may be otherwise applied in accordance with Section 9.04), and (y)
the Company and the applicable L/C Issuer or Swing


- 67 -
 

--------------------------------------------------------------------------------





Line Lender, as applicable, may agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations as provided for in this Agreement.
2.20    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 12.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by any L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, any
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Company
as a result of any judgment of a court of competent jurisdiction obtained by the
Company against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.03 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting


- 68 -
 

--------------------------------------------------------------------------------





Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.20(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.11(a) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) for any period during which that Lender is a Defaulting
Lender only to extent allocable to the sum of (1) the Outstanding Amount of the
Revolving Loans funded by it and (2) its Applicable Revolving Percentage of the
stated amount of Letters of Credit and Swing Line Loans for which it has
provided Cash Collateral pursuant to Section 2.04, 2.05, 2.19, or 2.20(a)(ii),
as applicable (and the Company shall (A) be required to pay to each of the L/C
Issuers and the Swing Line Lender, as applicable, the amount of such fee
allocable to its Fronting Exposure arising from that Defaulting Lender and (B)
not be required to pay the remaining amount of such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in Section
2.04(h).
(iv)    Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.04 and 2.05, the “Applicable Revolving Percentage”
of each non-Defaulting Lender shall be computed without giving effect to the
Commitment of that Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Revolving Loans of that
Lender.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, Swing
Line Lender and the applicable L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Revolving Percentages (without giving effect to Section 2.20(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to


- 69 -
 

--------------------------------------------------------------------------------





fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Defined Terms. For purposes of this Section 3.01, the term “Lender”
includes any L/C Issuer and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. Each Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Indemnification by the Borrower. Each Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the nature and amount of such payment or liability delivered
to the applicable Borrower by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes


- 70 -
 

--------------------------------------------------------------------------------





attributable to such Lender (but only to the extent that the applicable Borrower
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of such Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.06(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
nature and amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this clause (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower to a Governmental Authority pursuant to this Section 3.01, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company, any Borrower which is a UK Person in relation to
documentation required under (iii) below, and the Administrative Agent, at the
time or times reasonably requested by the Company, any Borrower which is a UK
Person or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company, any Borrower which is a UK
Person or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(g)(ii)(A), (ii)(B), (ii)(D) and (iii)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,


- 71 -
 

--------------------------------------------------------------------------------





(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J or Exhibit K, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S.


- 72 -
 

--------------------------------------------------------------------------------





Tax Compliance Certificate substantially in the form of Exhibit L on behalf of
each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.
(iii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a UK Person,
(A)    Subject to ‎(B) below, each Treaty Lender and relevant Borrower that is a
UK Person shall co-operate in completing any procedural formalities necessary
for that Borrower to obtain authorization to make interest payments under the
Loan Documents without the deduction or withholding of any Tax imposed by the
United Kingdom.
(B)    Each Lender that is a Treaty Lender that holds a passport under the HMRC
DT Treaty Passport Scheme on the date that it becomes a party to this Agreement
(including any new Lender under any Loan Document by way of


- 73 -
 

--------------------------------------------------------------------------------





assignment, syndication or otherwise) shall (subject to (D) below) confirm its
scheme reference number to the relevant Borrower and its jurisdiction of tax
residence within 30 days of the date of this Agreement, or in the case of a new
Lender within 30 days of becoming a party to this Agreement in order for the
Borrower to submit a Borrower DTTP Filing; and, having done so, that Lender
shall be under no obligation pursuant to (A) above.
(C)    If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with (B) above and
(I)    the relevant Borrower has not made a Borrower DTTP Filing in respect of
that Lender; or
(II)    the Borrower has made a Borrower DTTP Filing in respect of that Lender
but:
(i)    that Borrower DTTP Filing has been rejected by HMRC;
(ii)    HMRC has not given the relevant Borrower authority to make interest
payments to that Lender without the deduction or withholding of any Tax within
60 days of the date of the Borrower DTTP Filing; or
(iii)    HMRC has given authority for the Borrower to make interest payments to
that Lender without the deduction or withholding of any Tax and that authority
expires or is withdrawn by HMRC,
and, in each case, the Borrower has notified the relevant Lender in writing,
then:
(III)    the Lender and the Borrower shall co-operate in completing any
additional procedural formalities necessary for the Borrower to obtain
authorization to make interest payment without the deduction or withholding of
any such Tax.
(D)    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with above, the Borrower shall not
make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport Scheme in respect of that Lender’s participation unless the
Lender otherwise agrees.
(E)    The relevant Borrower shall, promptly on making a Borrower DTTP Filing,
deliver a copy of that Borrower DTTP Filing to the Lender.
(F)    Each Lender which becomes a party to any Loan Document on or after the
date of this Agreement shall indicate in writing to the Company, which may


- 74 -
 

--------------------------------------------------------------------------------





be in the transfer certificate or assignment agreement which it executes on
becoming a party to a Loan Document after the date of this Agreement, whether or
not it is a Treaty Lender which is beneficially entitled to the interest
payments payable to it under any Loan Documents (a “Qualifying Lender”). If a
Lender fails to indicate its status in accordance with this Section, then such
Lender shall be treated for the purposes of the Loan Documents as if it is not a
Qualifying Lender until such time as it notifies the Company that it is a
Qualifying Lender. For the avoidance of doubt, a transfer certificate or
assignment agreement shall not be invalidated by any failure of a Lender to
comply with this Section.
(G)    Any Lender which was a Qualifying Lender when it became party to any Loan
Document but subsequently ceases to be a Qualifying Lender (other than by reason
of any change in (or in the interpretation, administration or application of)
any law or Treaty, or any published practice or concession of any relevant
taxing authority) shall promptly notify the Company in writing of that event. If
there is any such change which in the reasonable opinion of the relevant
Borrower may result in any Lender which was a Qualifying Lender when it became
party to any Loan Document ceasing to be a Qualifying Lender, such Qualifying
Lender shall promptly provide evidence reasonably requested by the relevant
Borrower in order for the Borrower to determine whether such Lender has ceased
to be a Qualifying Lender.
Each Lender agrees that if any information, form or certification it previously
delivered under (g)(ii) or (g)(iii) above expires or becomes obsolete or
inaccurate in any material respect, it shall update such form or certification
or promptly notify the applicable Borrower and the Administrative Agent in
writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. Unless required by applicable law, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this clause (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (h) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and


- 75 -
 

--------------------------------------------------------------------------------





giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This clause (h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate (whether denominated
in Dollars or an Alternative Currency), or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans in the affected currency or currencies, or in the case of
Eurodollar Rate Loans in Dollars, to convert Base Rate Revolving Loans to
Eurodollar Rate Revolving Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
and such loans are denominated in Dollars, convert all Eurodollar Rate Loans of
such Lender and Base Rate Loans as to which the interest rate is determined with
reference to Eurodollar Rate to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans or Base Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.




- 76 -
 

--------------------------------------------------------------------------------





3.03    Inability to Determine Rates.
(a)    If, prior to the commencement of any Interest Period for any Eurodollar
Rate Borrowing:
(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant interbank market, adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate (including, without limitation,
because the Screen Rate is not available or published on a current basis) for
such Interest Period, or
(ii)    the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making, funding or maintaining
their Eurodollar Rate Loans for such Interest Period,
then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Company and to the Lenders as soon
as practicable thereafter. Until the Administrative Agent shall notify the
Company and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, (ii) the obligations of the
Lenders to make Eurodollar Rate Loans or to continue or convert outstanding
Loans as or into Eurodollar Rate Loans shall be suspended and (iii) all such
affected Loans shall, (A) if denominated in Dollars, be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrowers repay such Loans in accordance with this Agreement and (B)
if denominated in an Alternative Currency, be repaid on the last day of the then
current Interest Period applicable thereto. Unless the Company notifies the
Administrative Agent at least one (1) Business Day before the date of any
Eurodollar Rate Borrowing for which a request for Borrowing has previously been
given that it elects not to borrow a Eurodollar Rate Borrowing on such date,
then such request shall (A) if such Borrowing is requested to be denominated in
Dollars, be deemed a request for a Base Rate Borrowing and (B) if such Borrowing
is requested to be denominated in an Alternative Currency, be ineffective.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) above have not
arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Company shall endeavor to establish an alternate
rate of interest to the Screen Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for


- 77 -
 

--------------------------------------------------------------------------------





the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Rate); provided that if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 12.01, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this clause (b), only to the extent the Screen Rate for the
applicable currency and/or such Interest Period is not available or published at
such time on a current basis), (w) the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, (x) any request for
the conversion of any Borrowing to, or continuation of any Borrowing as,
Eurodollar Rate Loans shall be ineffective, (y) any affected Eurodollar Rate
Loans shall, (A) if denominated in Dollars, be continued as Base Rate Loans on
the last day of the then current Interest Period applicable thereto unless the
Borrowers repay such Loans in accordance with this Agreement and (B) if
denominated in an Alternative Currency, be repaid on the last day of the then
current Interest Period applicable thereto and (z) any request for a Eurodollar
Rate Borrowing shall, (A) if such Borrowing is requested to be denominated in
Dollars, be deemed a request for a Base Rate Borrowing and (B) if such Borrowing
is requested to be denominated in an Alternative Currency, be ineffective.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) any additional interest required pursuant to Section 3.08) or any L/C
Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of


- 78 -
 

--------------------------------------------------------------------------------





Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or such L/C Issuer, the Company
will pay (or cause the applicable Designated Borrower to pay) to such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered; provided that, as to any claim
for compensation made by a Lender pursuant to this Section 3.04, in respect of
any Change in Law, such Lender shall only make such claim on the Company if such
Lender is otherwise generally making such claims on other similarly situated
debtors of such Lender.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Company will pay (or cause the applicable Designated Borrower to pay)
to such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any such reduction suffered; provided
that, as to any claim for compensation made by a Lender or such L/C Issuer
pursuant to this Section 3.04, in respect of any Change in Law, such Lender or
such L/C Issuer shall only make such claim on the Company if such Lender or such
L/C Issuer is otherwise generally making such claims on other similarly situated
debtors of such Lender or such L/C Issuer.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
ninety (90) days prior to the date that such Lender or such L/C Issuer, as the
case may be, notifies the Company of the Change in Law giving


- 79 -
 

--------------------------------------------------------------------------------





rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
ninety (90) day period referred to above shall be extended to include the period
of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurodollar funds or deposits (currently known
as “Eurodollar liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of Eurodollar Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan; provided
that the Company shall have received at least 10 days’ prior notice (with a copy
to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10 days
from receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;
(c)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 12.13;


- 80 -
 

--------------------------------------------------------------------------------





including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurodollar Rate Revolving Loan made by it at the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
onshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Revolving Loan was in
fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to Section
3.01, or requires any Borrower to pay any additional interest to any Lender
pursuant to Section 3.08, or if any Lender gives a notice pursuant to Section
3.02, then, at the request of the Company or such applicable Borrower, such
Lender or such L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or such L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01, 3.04 or 3.08, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Company hereby agrees to pay (or to cause the applicable Designated Borrower to
pay) all reasonable costs and expenses incurred by any Lender or any L/C Issuer
in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any additional interest to any
Lender pursuant to Section 3.08, or if any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Company may replace such Lender
in accordance with Section 12.13.
3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of all Commitments, repayment of all other Obligations
hereunder, and resignation or replacement of the Administrative Agent.


- 81 -
 

--------------------------------------------------------------------------------





3.08    Additional Interest Costs.
(a)    Additional Interest. If and so long as any Lender is required to comply
with reserve asset ratios, liquidity, cash margin or other requirements of any
monetary or other authority (including any such requirement imposed by the Bank
of England, the United Kingdom Financial Conduct Authority and/or the United
Kingdom Prudential Regulation Authority (or, in any case, any other authority
which replaces all or any of its functions) or the European Central Bank or the
European System of Central Banks, but excluding any requirements described in
Section 3.04(e)) in respect of any of such Lender’s Eurodollar Rate Loans in any
currency other than Dollars, such Lender may require the Company to pay, or
cause the applicable Borrower to pay, contemporaneously with each payment of
interest on each of such Loans subject to such requirements, additional interest
on such Loan at a rate per annum specified by such Lender to be the cost to such
Lender of complying with such requirements in relation to such Loan.
(b)    Determination of Amounts Due. Any additional interest owed pursuant to
subsection (a) above shall be determined by the relevant Lender and notified to
the Company (with a copy to the Administrative Agent) in the form of a
certificate setting forth such additional interest at least five (5) Business
Days before each date on which interest is payable for the relevant Loan, and
such additional interest so notified to the Company by such Lender shall be
payable to the Administrative Agent for the account of such Lender on each date
on which interest is payable for such Loan.
(c)    Limitation on Amounts Due. Failure or delay on the part of any Lender on
any occasion to demand additional interest pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such additional interest on
any subsequent occasion.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
(a)    Executed Loan Documents. This Agreement, the Notes (if any) and all other
applicable Loan Documents shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default shall exist hereunder or thereunder.
(b)    Closing Certificates; Etc.
(i)    Officers’ Certificates. The Administrative Agent shall have received a
certificate from a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, (a) to the effect that all
representations and warranties of the Borrowers contained in this Agreement and
the other Loan Documents are true, correct and complete in all material
respects; (b) that the Borrowers are not in violation of any of the


- 82 -
 

--------------------------------------------------------------------------------





covenants contained in this Agreement and the other Loan Documents; and (c)
that, after giving effect to the transactions contemplated by this Agreement, no
Default or Event of Default has occurred and is continuing; and that each of the
closing conditions has been satisfied or waived (assuming satisfaction of the
Administrative Agent where not advised otherwise).
(ii)    General Certificates. The Administrative Agent shall have received a
certificate of the secretary, assistant secretary of the Company certifying as
to the incumbency and genuineness of the signature of each officer of the
Company executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the articles of
incorporation, certificate of limited partnership, or certificate or articles of
formation, of the Company and all amendments thereto, certified as of a recent
date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws of the Company as in effect on the
date of such certifications, and (C) resolutions duly adopted by the Board of
Directors of the Company authorizing, as applicable, the borrowings contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party.
(iii)    Certificates of Good Standing. The Administrative Agent shall have
received certificates as of a recent date of the good standing of the Company
under the laws of its jurisdictions of organization.
(iv)    Opinions of Counsel. The Administrative Agent shall have received
opinions in form and substance reasonably satisfactory to the Administrative
Agent of internal and external counsel to the Company, addressed to the
Administrative Agent and the Lenders with respect to each of the Borrowers, the
Loan Documents and such other matters as the Administrative Agent shall
reasonably request.
(v)    The Administrative Agent shall have received such documents and
certificates, resolutions, opinions and information (including search results)
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing (or equivalent) of each Designated
Borrower, the authorization of the borrowings contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and any other legal matters relating to each
Designated Borrower, this Agreement or the other Loan Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(c)    Consents; Defaults.
(i)    Governmental and Third Party Approvals. The Borrowers shall have obtained
all approvals, authorizations and consents of any Person and of all Governmental
Authorities and courts having jurisdiction necessary in order to enter into this
Agreement and the other Loan Documents as of the Closing Date. Additionally,
there shall not exist any judgment, order, injunction or other restraint issued
or filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing materially


- 83 -
 

--------------------------------------------------------------------------------





adverse conditions upon the transactions contemplated by this Agreement and the
other Loan Documents or otherwise referred to herein or therein.
(ii)    No Event of Default. No Default or Event of Default shall have occurred
and be continuing.
(d)    Financial Matters.
(i)    Financial Statements. The Administrative Agent shall have received and
reviewed (A) the consolidated financial statements of the Company and its
Subsidiaries for the fiscal year ended December 31, 2017, including balance
sheets, income and cash flow statements audited by independent public
accountants of recognized national standing and prepared in conformity with
GAAP, (B) unaudited consolidated balance sheets and related statements of
income, changes in equity and cash flows of the Company for the most recent
fiscal quarter ended at least 45 days before the Closing Date, and (C) such
other financial information as the Administrative Agent may request. To the
extent that the information set forth in this Section 4.01(d)(i) is included in
the Company’s annual report on Form 10-K or quarterly report on Form 10-Q as
filed with the SEC, such information shall be deemed delivered for purposes
hereof.
(ii)    Payment at Closing. The Borrowers shall have paid any accrued and unpaid
fees or commissions due hereunder (including, without limitation, legal fees and
expenses payable under Section 12.04, to the extent invoiced) to the
Administrative Agent and Lenders, and to any other Person such amount as may be
due thereto in connection with the transactions contemplated hereby, including
all taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents, and including
all fees payable on the Closing Date pursuant to the Fee Letters.
(e)    Litigation. As of the Closing Date, there shall be no actions,
arbitrations, suits or proceedings pending or, to the best knowledge of any
Borrower, threatened (i) with respect to this Agreement or any other Loan
Document or (ii) which could reasonably be expected to have a Material Adverse
Effect.
(f)    Payoff Letters. The Administrative Agent shall have received (i) a copy
of a duly executed payoff letter, in form and substance satisfactory to the
Administrative Agent, evidencing the payment in full and termination of the
Existing Credit Agreement and (ii) copies of additional duly executed payoff
letters, each in form and substance satisfactory to the Administrative Agent,
evidencing the payment in full and termination of any other Debt of the Company
and its Subsidiaries not permitted hereunder.
(g)    Closing Date Compliance Certificate. The Administrative Agent shall have
received a duly completed and executed compliance certificate in form and
substance reasonably satisfactory to the Administrative Agent evidencing (and
attaching applicable calculations) that, after giving pro forma effect to the
Credit Extensions on the Closing Date and the use of proceeds thereof, the
Leverage Ratio is not greater than 3.50 to 1.00.


- 84 -
 

--------------------------------------------------------------------------------





(h)    Patriot Act. The Administrative Agent and the Lenders shall have received
all documentation and information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, at least five (5) Business Days prior to the Closing
Date to the extent that such documentation and information was requested by
Administrative Agent or any Lender at least ten (10) Business Days prior to the
Closing Date;
(i)    Representations and Warranties. The representations and warranties
contained in Article V shall be true and correct in all material respects on and
as of the Closing Date.
(j)    Intentionally Omitted.
(k)    Miscellaneous.
(i)    Proceedings and Documents. All Loan Documents, opinions, certificates and
other instruments and all proceedings in connection with the transactions
contemplated by this Agreement shall be reasonably satisfactory in form and
substance to the Administrative Agent.
(ii)    Accuracy and Completeness of Information. All Information taken as an
entirety made available to the Administrative Agent and/or the Lenders by the
Borrowers or any of their representatives in connection with the transactions
contemplated hereby is and will be complete and correct in all material respects
as of the date made available to the Administrative Agent and/or the Lenders and
does not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading.
Without limiting the generality of the provisions of the last paragraph of
Section 9.04, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Intentionally Omitted.
4.03    Conditions to all Credit Extensions. The obligation of each Lender to
make any Credit Extension hereunder (including the initial Credit Extension to
be made hereunder) is subject to the satisfaction of the following conditions
precedent on the relevant borrowing or issue date, as applicable:
(a)    Continuation of Representations and Warranties. The representations and
warranties contained in Article V (excluding Section 5.01(n)) shall be true and
correct in all material respects on and as of such borrowing or issuance date
with the same effect as if made on and as of such date, except for any
representation and warranty made as of an


- 85 -
 

--------------------------------------------------------------------------------





earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date.
(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing hereunder on the date of such Credit Extension, both before
and after giving effect to the Loans to be made on such date and/or the Letters
of Credit to be issued on such date.
(c)    Notice of Revolving Credit Borrowing. To the extent applicable, the
Administrative Agent shall have received a Revolving Loan Notice and/or Swing
Line Loan Notice from the Company on behalf of the relevant Borrower in
accordance with Section 2.02(a) or a Competitive Bid Request in accordance with
Section 2.05(b).
(d)    Designated Borrower Request and Assumption Agreement Documents. In the
case of any Loan to a new Designated Borrower, the Administrative Agent shall
have received a Designated Borrower Request and Assumption Agreement together
with any other documents, certificates, information or legal opinions from a
Designated Borrower as specified in Section 2.16 hereof.
The occurrence of the Closing Date and the request by any Borrower for a Credit
Extension hereunder shall constitute a representation and warranty by such
Borrower to the Administrative Agent and each of the Lenders that all the
conditions specified in Sections 4.01 and 4.03 and applicable to such borrowing
have been satisfied as of that time or waived in writing by the Lenders. All of
the Notes, certificates, legal opinions and other documents and papers referred
to in Sections 4.01 and 4.03, unless otherwise specified, shall be delivered to
the Administrative Agent for the benefit of each of the Lenders and, except for
the Notes, in sufficient counterparts or copies for each of the Lenders and
shall be in form and substance reasonably satisfactory to the Administrative
Agent. Each Credit Extension shall be deemed to constitute a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
clauses (a) and (b) of this Section 4.03.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
5.01    Representations and Warranties. To induce the Administrative Agent and
Lenders to enter into this Agreement and to induce the Lenders to make Credit
Extensions, each Borrower (or if otherwise indicated, the Company) hereby
represents and warrants to the Administrative Agent and Lenders that:
(a)    Organization; Power; Qualification. Each of the Borrowers and its
Subsidiaries (other than inactive Subsidiaries which are not Material
Subsidiaries) is duly organized, validly existing and in good standing or active
status, as applicable under the laws of the jurisdiction of its incorporation or
formation, has the power and authority to own its properties and to carry on its
business as now being and hereafter proposed to be conducted and is duly
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization,


- 86 -
 

--------------------------------------------------------------------------------





except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
(b)    Ownership. Each Subsidiary of each of the Borrowers as of the Closing
Date is listed on Schedule 5.01(b).
(c)    Authorization of Agreement, Loan Documents and Borrowing. Each of the
Borrowers and, if applicable, their Subsidiaries has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of each of the Loan Documents to which
it is a party in accordance with its respective terms. Each of the Loan
Documents has been duly executed and delivered by the duly authorized officers
of the Borrowers and each of their Subsidiaries party thereto, as applicable,
and each such document constitutes the legal, valid and binding obligation of
the Borrowers and, if applicable, each of their Subsidiaries party thereto,
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
(d)    Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by the Borrowers and their Subsidiaries of
the Loan Documents to which each such Person is a party, in accordance with
their respective terms, the borrowings hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (i) require any of the Borrowers or any of their
Subsidiaries to obtain any Governmental Approval or approval of any other Person
not otherwise already obtained or violate any applicable Law relating to the
Borrowers or any of their Subsidiaries, (ii) conflict with, result in a breach
of or constitute a default under the articles of incorporation, bylaws or other
organization documents of the Borrowers or any of their Subsidiaries or any
indenture or other material agreement or instrument to which such Person is a
party or by which any of its properties may be bound or any Governmental
Approval relating to such Person except as could not reasonably be expected to
have a Material Adverse Effect, or (iii) result in or require the creation or
imposition of any material Lien (other than a Lien permitted under Section 8.02)
upon or with respect to any property now owned or hereafter acquired by such
Person.
(e)    Compliance with Law; Governmental Approvals. Each of the Borrowers and
their respective Subsidiaries (i) has all Governmental Approvals required by any
applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of the Borrowers’ knowledge, threatened attack by
direct or collateral proceeding, except where the failure to have such
Governmental Approval could not reasonably be expected to have a Material
Adverse Effect, and (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other applicable Laws relating to it
or any of its respective properties; in each case, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.


- 87 -
 

--------------------------------------------------------------------------------





(f)    Tax Returns and Payments. Each of the Borrowers and their respective
Subsidiaries has timely filed or caused to be filed all federal and state,
provincial, local and other tax returns required by applicable Law to be filed,
and has paid, or made adequate provision for the payment of, all federal and
state, provincial, local and other taxes, assessments and governmental charges
or levies upon it and its property, income, profits and assets which are due and
payable, except (i) taxes that are being contested in good faith by appropriate
proceedings and for which such Borrower or Subsidiary, as applicable, has set
aside on its books adequate reserves or (ii) to the extent the failure to file
such tax returns or pay such taxes could not reasonably be expected to have a
Material Adverse Effect. No Governmental Authority has asserted any material
Lien or other claim against the Borrowers or any Subsidiary thereof with respect
to unpaid taxes which has not been discharged or resolved. The charges, accruals
and reserves on the books of each of the Borrowers and any of their respective
Subsidiaries in respect of federal and all material state, provincial, local and
other taxes are, in the judgment of the Borrowers, adequate, and the Borrowers
do not anticipate any material additional taxes or assessments for any of the
periods reflected on such books.
(g)    Intellectual Property Matters. Each of the Borrowers and its Subsidiaries
owns or possesses rights to use all franchises, licenses, copyrights, copyright
applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, trade names, trade name rights, copyrights and
rights with respect to the foregoing which are required to conduct its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect. No event has occurred which, to the knowledge of the
Borrowers, permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and, to the knowledge of the
Borrowers, neither the Borrowers nor any Subsidiary thereof is liable to any
Person for infringement under applicable Law with respect to any such rights as
a result of its business operations, except as could not reasonably be expected
to have a Material Adverse Effect.
(h)    Environmental Matters. Except with respect to any other matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither the Company nor any of its Material
Subsidiaries (i) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any applicable Environmental Law, (ii) has incurred costs for any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
(i)    ERISA Compliance. The Company hereby represents and warrants to the
Administrative Agent and Lenders as follows:
(i)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a


- 88 -
 

--------------------------------------------------------------------------------





favorable determination letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Company, nothing has occurred that
would prevent or cause the loss of such tax-qualified status, except where the
failure to maintain such tax-qualified status could not reasonably be expected
to have a Material Adverse Effect.
(ii)    There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan (other than routine claims for benefits) that could
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Company, there has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(iii)     (A) No ERISA Event has occurred, and to the best knowledge of the
Company, no fact, event or circumstance exists that could reasonably be expected
to constitute or result in an ERISA Event with respect to any Pension Plan; (B)
the Company and each ERISA Affiliate has met all applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (C) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and, to the best knowledge of the Company no facts or
circumstances exist that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; and (D) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; in each case under the immediately preceding clauses (A)
through (D), except for such events and circumstances, failures to comply, facts
and circumstances, liabilities, transactions and terminations which could not
reasonably be expected to have a Material Adverse Effect.
(iv)    Neither the Company or any ERISA Affiliate has any unsatisfied
obligation to contribute to, or liability under, any active or terminated
Pension Plan, except for such unsatisfied contribution obligations or
liabilities which could not reasonably be expected to have a Material Adverse
Effect.
(j)    Margin Stock. No Borrower or any Subsidiary thereof is engaged
principally or as one of its material activities in the business of extending
credit for the purpose of ‘‘purchasing’’ or “carrying” any ‘‘margin stock’’ (as
each such term is defined or used in Regulation U of the Board of Governors of
the Federal Reserve System). No part of the proceeds of any of the Loans or
Letters of Credit will be used for purchasing or carrying margin stock, unless
the Borrowers shall have given the Administrative Agent and Lenders prior notice
of such event and such other information as is reasonably necessary to permit
the Administrative Agent and Lenders to comply, in a timely fashion, with all
reporting


- 89 -
 

--------------------------------------------------------------------------------





obligations required by applicable Law, or for any purpose which violates, or
which would be inconsistent with, the provisions of Regulation T, U or X of such
Board of Governors.
(k)    Government Regulation. The Company hereby represents and warrants to the
Administrative Agent and Lenders that no Borrower or any Subsidiary thereof is
an “investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940, as
amended) and neither the Borrowers nor any Subsidiary thereof is, or after
giving effect to any Credit Extension will be, subject to regulation under the
Interstate Commerce Act, each as amended.
(l)    Intentionally Omitted.
(m)    Financial Statements; Financial Condition: Etc. The financial statements
delivered to the Lenders pursuant to Section 4.01(d)(i) and, if applicable,
Section 6.01, copies of which have been furnished to the Administrative Agent
and each Lender, have been prepared in accordance with GAAP (except, in the case
of unaudited financial statements, for the absence of footnotes and subject to
normal year end adjustments), are complete in all material respects and fairly
present in all material respects the assets, liabilities and financial position
of the Borrowers and their Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended,
subject, in the case of unaudited financial statements, to the absence of
footnotes and normal year end adjustments.
(n)    No Material Adverse Effect. Since December 31, 2017, there has been no
Material Adverse Effect.
(o)    Intentionally Omitted.
(p)    Intentionally Omitted.
(q)    Litigation. There are no actions, suits or proceedings pending nor, to
the knowledge of the Borrowers, threatened against or affecting the Borrowers or
any Subsidiary thereof or any of their respective properties in any court or
before any arbitrator of any kind or before or by any Governmental Authority,
which could reasonably be expected to have a Material Adverse Effect.
(r)    Absence of Defaults. No event has occurred and is continuing which
constitutes a Default or an Event of Default.
(s)    Intentionally Omitted.
(t)    Accuracy and Completeness of Information. As of the Closing Date, the
Borrowers have disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which they or any of their Subsidiaries are
subject, and all other matters known to them, other than general market,
economic and industry conditions, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The


- 90 -
 

--------------------------------------------------------------------------------





written information, taken as a whole, furnished by or on behalf of the
Borrowers to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) does not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to any projected
financial information, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
(u)    Property. The Borrowers and their Subsidiaries have good and marketable
title to all material Property owned by them and valid leasehold interests in
all material Property leased by them (except as permitted by the terms of this
Agreement), except where failure to have such title or interest would not
reasonably be expected to result in a Material Adverse Effect.
(v)    Intentionally Omitted.
(w)    Intentionally Omitted.
(x)    Anti-Corruption Laws and Sanctions.
(i)    None of the Company, any Subsidiary or any of their respective directors,
officers, employees, agents or affiliates is a Sanctioned Person.
(ii)    The Company, its Subsidiaries and their respective directors, officers
and employees and, to the knowledge of the Company, the agents of the Company
and its Subsidiaries, are in compliance with applicable Anti-Corruption Laws and
applicable Sanctions. The Company and its Subsidiaries have instituted and
maintain policies and procedures designed to ensure continued compliance
therewith.
(iii)    No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated hereby will violate Anti-Corruption Laws or applicable Sanctions.
(y)    Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:
(i)    Such Foreign Obligor is subject to civil and commercial applicable Laws
with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Obligor, the
“Applicable Foreign Obligor Documents”), and the execution, delivery and
performance by such Foreign Obligor of the Applicable Foreign Obligor Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Foreign Obligor nor any of its property has any
immunity from set-off, suit or proceedings or from jurisdiction of any court or
from any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of the


- 91 -
 

--------------------------------------------------------------------------------





jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.
(ii)    The Applicable Foreign Obligor Documents are in proper legal form under
the applicable Laws of the jurisdiction in which such Foreign Obligor is
organized and existing for the enforcement thereof against such Foreign Obligor
under the applicable Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (A) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (B) any charge or tax as has been timely paid.
(iii)    The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (A) such as have been made or obtained or (B) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (B) shall be made or obtained as soon as is reasonably
practicable).
(iv)    For the purposes of The Council of the Regulation (EU) 2015/848 of
May 20, 2015 on Insolvency Proceedings (recast) (the “Regulation”), the centre
of main interest (as that term is used in Article 3(1) of the Regulation) of
each Foreign Obligor incorporated under the laws of a member state of the
European Union is situated in its jurisdiction of incorporation and it has no
“establishment” (as that term is used in Article 2(h) of the Regulation) in any
other jurisdiction.
(v)    The choice of governing law as the governing law of each of the
Applicable Foreign Obligor Documents will be recognized and enforced in the
jurisdiction of incorporation of such Foreign Obligor. Any judgment obtained in
any federal or state court located in the State of New York will be recognized
and enforced in such Foreign Obligor's jurisdiction of incorporation.
(z)    Additional Representations of Australian Borrowers. Each of the Company
and each Australian Borrower represents and warrants to the Administrative Agent
and the Lenders that in relation to each Australian Borrower:
(i)    The entering into and performance by it of its obligations under this
Agreement and the other Loan Documents to which it is expressed to be a party
are for its commercial benefit and are in its commercial interests.


- 92 -
 

--------------------------------------------------------------------------------





(ii)    The entry into and performance by it of its obligations under this
Agreement and the other Loan Documents to which it is a party do not contravene
Part 2J or Part 2E of the Corporations Act 2001 (Cth) of Australia.
(iii)    Immediately following the making of each Loan and after giving effect
to the application of the proceeds of such Loan, it is not “insolvent” (as such
term is defined in section 9 of the Corporations Act 2001 (Cth) of Australia).
(iv)    It is not a trustee of any trust or settlement.
(v)    No Australian Borrower is a member of an “Consolidated Group” or an “MEC
Group” (as such terms are defined in the Income Tax Assessment Act 1936 (Cth) of
Australia and the Income Tax Assessment Act 1997 (Cth) (as applicable)) unless
that group has, at all times while the Australian Borrower is a member, a valid
tax sharing agreement for that group in form and substance reasonably
satisfactory to the Required Lenders.
(vi)    No Australian Borrower is a member of a “GST Group” (as defined in the A
New Tax System (Goods and Services Tax) Act 1999 (Cth) of Australia) unless that
group has, at all times while the Australian Borrower is a member, a valid
indirect tax sharing agreement for that group in form and substance reasonably
satisfactory to the Required Lenders.
(aa)    EEA Financial Institutions. Neither the Company nor any Subsidiary is an
EEA Financial Institution.
5.02    Survival of Representations and Warranties, Etc. All representations and
warranties set forth in this Article V and all representations and warranties
contained in any certificate related hereto, or any of the Loan Documents
(including but not limited to any such representation or warranty made in or in
connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date (unless expressly relating to any earlier date), shall survive the Closing
Date and shall not be waived by the execution and delivery of this Agreement,
any investigation made by or on behalf of the Lenders or any borrowing
hereunder.
ARTICLE VI.
FINANCIAL INFORMATION AND NOTICES
Until all of the Obligations (other than contingent liabilities not yet due and
payable) have been paid and satisfied in full and all Commitments hereunder
shall have been terminated, unless consent has been obtained in the manner set
forth in Section 12.01 hereof, the Company will furnish or cause to be furnished
to the Administrative Agent and to the Lenders at their respective addresses as
set forth on Schedule 12.02, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:


- 93 -
 

--------------------------------------------------------------------------------





6.01    Financial Statements, Etc.
(a)    Quarterly Financial Statements. As soon as practicable and in any event
within 45 days after the end of each of the first three fiscal quarters of each
Fiscal Year, either (i) a copy of a report on Form 10-Q, or any successor form,
and any amendments thereto, filed by the Company with the SEC with respect to
the immediately preceding fiscal quarter or (ii) an unaudited Consolidated
balance sheet of the Company and its Subsidiaries as of the close of such fiscal
quarter and unaudited Consolidated statements of income, stockholders’ equity
and cash flows for the fiscal quarter then ended and that portion of the Fiscal
Year then ended, including any notes thereto, all in reasonable detail setting
forth in comparative form the corresponding figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
preceding Fiscal Year and prepared by the Company in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by a Responsible Officer of the
Company to present fairly in all material respects the financial condition of
the Company and its Subsidiaries as of their respective dates and the results of
operations of the Company and its Subsidiaries for the respective periods then
ended, subject to normal year end adjustments and to the absence of footnotes
required by GAAP. To the extent that the information set forth in this Section
6.01(a) is included in the Company’s quarterly report on Form 10-Q as filed with
the SEC, such information shall be deemed delivered for purposes hereof.
(b)    Annual Financial Statements. As soon as practicable and in any event
within 90 days after the end of each Fiscal Year either (i) a copy of a report
on Form 10-K, or any successor form, and any amendments thereto, filed by the
Company with the SEC with respect to the immediately preceding Fiscal Year or
(ii) an audited Consolidated balance sheet of the Company and its Subsidiaries
as of the close of such Fiscal Year and audited Consolidated statements of
income, stockholders’ equity and cash flows for the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures for the preceding Fiscal Year and
prepared by the Company and certified by a nationally recognized independent
certified public accounting firm acceptable to the Administrative Agent in
accordance with GAAP and, if applicable, containing disclosure of the effect on
the financial position or results of operation of any change in the application
of accounting principles and practices during the year, and accompanied by a
report thereon by such certified public accountants that is not qualified with
respect to scope limitations imposed by the Company or any of its Subsidiaries
or with respect to accounting principles followed by the Company or any of its
Subsidiaries not in accordance with GAAP. To the extent that the information set
forth in this Section 6.01(b) is included in the Company’s annual report on Form
10-K as filed with the SEC, such information shall be deemed delivered for
purposes hereof.
(c)    Each Borrower hereby acknowledges that (a) subject to Section 12.07, the
Administrative Agent and/or any Arranger may, but shall not be obligated to,
make available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf


- 94 -
 

--------------------------------------------------------------------------------





of such Borrower under the Loan Documents (collectively, “Borrower Materials”)
by posting the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to any Borrower or its securities)
(each, a “Public Lender”). Each Borrower hereby agrees that so long as such
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuers and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrowers
or their respective securities for purposes of United States Federal and state
securities laws (provided that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 12.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as containing material non-public information and as
being suitable only for posting on a portion of the Platform not designated
“Public Investor”; it being understood that all Borrower Materials shall be
subject to Section 12.07.
6.02    Officer’s Compliance Certificate. At each time financial statements are
delivered pursuant to Section 6.01(a) or (b), a certificate of a Responsible
Officer of the Company in the form of Exhibit E attached hereto (an “Officer’s
Compliance Certificate”) (a) certifying as to statements consistent with the
applicable requirements of the SEC; (b) certifying as to whether there exists a
Default or Event of Default on the date of such certificate, and if a Default or
an Event of Default, specifying the details thereof and the action which the
Company has taken or proposes to take with respect thereto; and (c) setting
forth in reasonable detail calculations demonstrating compliance with the
financial covenant contained in Section 8.01.
6.03    Intentionally Omitted.
6.04    Other Reports.
(a)    Promptly after the filing thereof, a copy of (i) each report or other
filing made by any of the Borrowers or any or their Subsidiaries with the SEC
and required by the SEC to be delivered to the shareholders of the Borrowers or
any Subsidiary thereof, (ii) each report made by any of the Borrowers or any
Subsidiary thereof to the SEC on Form 8-K and (iii) each final registration
statement of any of the Borrowers or any Subsidiary thereof filed with the SEC,
except in connection with pension plans and other employee benefit plans; and


- 95 -
 

--------------------------------------------------------------------------------





(b)    Such other information regarding the operations, business affairs and
financial condition of the Borrowers and/or any of their Subsidiaries as the
Administrative Agent or any Lender may reasonably request.
6.05    Notice of Litigation and Other Matters. Prompt (but in no event later
than (x) with respect to clause (d) below, two Business Days after a Responsible
Officer obtains knowledge thereof or (y) with respect to any other clause below,
five (5) Business Days after a Responsible Officer obtains knowledge thereof)
telephonic (confirmed in writing) or written notice of:
(a)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any of the Borrowers or any Subsidiary
thereof or any of their respective properties, assets or businesses the
potential liability of which in the reasonable judgment of the Borrowers could
reasonably be expected to result in a Material Adverse Effect;
(b)    any notice of any violation received by any of the Borrowers or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, the potential
liability of which in the reasonable judgment of the Borrowers in any such case
could reasonably be expected to result in a Material Adverse Effect; and
(c)    the occurrence of any Default or an Event of Default.
6.06    Ratings Information. The Company shall, no later than five Business Days
after a Responsible Officer obtains knowledge of any such change, give notice to
the Administrative Agent (by telephone, followed promptly by written notice
transmitted by facsimile with a hand copy sent promptly thereafter) of any
change (either expressly or pursuant to a letter from S&P or Moody’s stating an
“implied” rating, excluding in all cases any private indicative ratings that the
Company may request from time to time from Moody’s or S&P) in rating by S&P or
Moody’s in respect of the Company’s non-credit enhanced senior unsecured
long-term debt, together with details thereof, and of any announcement by S&P or
Moody’s that its rating in respect of such non-credit enhanced senior unsecured
long-term debt is “under review” or that any such debt rating has been placed on
a “Credit Watch List”® or “watch list” or that any similar action has been taken
by S&P or Moody’s.
6.07    Accuracy of Information. All written information, reports, statements
and other papers and data furnished by or on behalf of the Borrowers to the
Administrative Agent or any Lender (other than financial forecasts) whether
pursuant to this Article VI or any other provision of this Agreement, shall be,
at the time the same is so furnished, true and complete in all material
respects.
ARTICLE VII.
AFFIRMATIVE COVENANTS
Until all of the Obligations (other than contingent liabilities not yet due and
payable) have been paid and satisfied in full and all Commitments hereunder
shall have been terminated, unless


- 96 -
 

--------------------------------------------------------------------------------





consent has been obtained in the manner provided for in Section 12.01, each
Borrower will, and will cause each of its respective Subsidiaries to:
7.01    Preservation of Corporate Existence and Related Matters.
(a)    Except as permitted by Section 8.04 and Section 8.05, preserve and
maintain its separate corporate existence and all rights, franchises, licenses
and privileges necessary to the conduct of its business, provided that, subject
to compliance with Section 7.09, nothing in the foregoing shall prevent the
Company or any Subsidiary from discontinuing any line of business if (i) no
Default or Event of Default exists or would result therefrom, and (ii) with
respect to the discontinuance of a material line of business, the Board of
Directors of the Company determines in good faith that such discontinuance is in
the best interest of the Company and its Consolidated Subsidiaries, taken as a
whole.
(b)    Qualify and remain qualified as a foreign corporation and authorized to
do business in each jurisdiction where the nature and scope of its activities
require it to so qualify under applicable Law, except where the failure to so
preserve and maintain its existence and rights or to so qualify could not
reasonably be expected to have a Material Adverse Effect.
7.02    Maintenance of Property. Protect and preserve all properties useful in
and material to its business, including copyrights, patents, trade names and
trademarks; maintain in good working order and condition all buildings,
equipment and other tangible real and personal property material to the conduct
of its business, ordinary wear and tear and casualty excepted; and from time to
time make or cause to be made all renewals, replacements and additions to such
property necessary for the conduct of its business, so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times, except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
7.03    Insurance. Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are consistent
with past practices and prudent business practice (and in any event consistent
with normal industry practice), and as may be required by applicable Law.
7.04    Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
7.05    Payment and Performance of Obligations.
(a)    Pay and perform all of its Obligations under this Agreement and the other
Loan Documents, which in the case of each Designated Borrower that is a Foreign
Subsidiary shall be several and not joint and several.


- 97 -
 

--------------------------------------------------------------------------------





(b)    Pay and discharge (i) all material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
except where the failure to make such payments could not reasonably be expected
to have a Material Adverse Effect and (ii) all other material indebtedness,
obligations and liabilities in accordance with customary trade practices, except
where the failure to make such payments could not reasonably be expected to have
a Material Adverse Effect; provided that such Borrower or Subsidiary may contest
any item described in clause (i) or (ii) of this Section 7.05(b) in good faith
and by proper proceedings so long as adequate reserves are maintained with
respect thereto to the extent required by GAAP.
7.06    Compliance With Laws and Approvals.
(a)    Observe and remain in compliance with all applicable Laws (including,
without limitation, those set forth in Section 5.01(x)) and maintain in full
force and effect all Governmental Approvals, in each case applicable to the
conduct of its business, except where the failure to observe, comply or maintain
could not reasonably be expected to have a Material Adverse Effect.
(b)    Maintain in effect and enforce policies and procedures designed to
promote and achieve compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with applicable
Anti-Corruption Laws and applicable Sanctions.
7.07    Environmental Laws. In addition to and without limiting the generality
of Section 7.06:
(a)    Comply with, and use commercially reasonable efforts to ensure such
compliance by all tenants and subtenants with all applicable Environmental Laws
and obtain and comply with and maintain, and ensure that all tenants and
subtenants obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except where the failure to obtain, comply or maintain could not
reasonably be expected to have a Material Adverse Effect; and
(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws,
and promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws, except (i) where the failure to do so
could not reasonably be expected to have a Material Adverse Effect or (ii) to
the extent the Borrowers or any of their Subsidiaries are contesting, in good
faith, any such requirement, order or directive before the appropriate
Governmental Authority so long as adequate reserves are maintained with respect
thereto to the extent required by GAAP.


- 98 -
 

--------------------------------------------------------------------------------





7.08    Compliance with ERISA; ERISA Notices.
(a)    Promptly, and in any event within fifteen (15) Business Days after the
Company obtains knowledge that an ERISA Event has occurred that could reasonably
be expected to result in a Material Adverse Effect, the Company shall deliver or
cause to be delivered a written statement by a Responsible Officer of the
Company, describing such ERISA Event and any action that is being taken with
respect thereto by the applicable Borrower(s), or any ERISA Affiliate, and any
action taken or threatened by the IRS, Department of Labor, or PBGC. The Company
shall (i) promptly and in any event within five (5) Business Days after the
filing thereof with the IRS, deliver or cause to be delivered a copy of each
funding waiver request filed with respect to any Pension Plan and all
communications received by the Company or, to the best knowledge of the Company,
any ERISA Affiliate with respect to such request; and (ii) promptly and in any
event within five (5) Business Days after receipt by the Company or, to the best
knowledge of the Company, any ERISA Affiliate, of the PBGC’s intention to
terminate a Pension Plan or to have a trustee appointed to administer a Pension
Plan, copies of each such notice; and
(b)    As soon as is reasonably practicable upon the Administrative Agent’s
reasonable request, the Company shall cause to be delivered to the
Administrative Agent each of the following: (i) the most recent determination
letter issued by the IRS with respect to each Pension Plan; (ii) for the three
most recent Plan years, annual reports on Form 5500 Series required to be filed
with any governmental agency for each Pension Plan; (iii) all actuarial reports
prepared for the last three Plan years for each Pension Plan; (iv) a listing of
all Multiemployer Plans, with the aggregate amount of the most recent annual
contributions required to be made by the Company or any ERISA Affiliate to each
such plan; (v) any information that has been provided in writing by any
Governmental Authority to any Borrower or any ERISA Affiliate regarding
withdrawal liability under any Multiemployer Plan; and (vi) the aggregate amount
of the most recent annual payments made to former employees of any Borrower
under any retiree health plan.
7.09    Conduct of Business. Carry on substantially all of its businesses in
substantially the same fields as the businesses conducted on the Closing Date
and in lines of business reasonably related thereto or as otherwise permitted
pursuant to the terms of this Agreement.
7.10    Visits and Inspections. Subject to compliance with applicable securities
laws, permit representatives of the Administrative Agent or any Lender, from
time to time upon reasonable prior written notice to the Company and during
ordinary business hours, to visit and inspect its properties; inspect and make
extracts from its books, records and files, including, but not limited to,
management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects.
Notwithstanding the foregoing, neither the Administrative Agent nor any L/C
Issuer or any other Lender shall have the right to inspect or make or receive
copies of any customer data files or any other credit information or files
concerning consumers owned or maintained by the Company or any of its
Subsidiaries.


- 99 -
 

--------------------------------------------------------------------------------





7.11    Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital, for capital expenditures, to refinance existing Debt of the Company and
its Subsidiaries, to finance non-hostile acquisitions by the Company and its
Subsidiaries that are permitted hereunder, and for other lawful general
corporation purposes of the Company and its Subsidiaries. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X. All Letters of
Credit will be used for general corporate purposes.
7.12    Delivery of Tax Forms. Equifax Limited shall file a duly completed form
DTTP-2 (or such alternative form as may be specified by the United Kingdom HM
Revenue & Customs from time to time) in respect of each Lender with the United
Kingdom HM Revenue & Customs within 30 days following the initial funding of any
Loan directly to Equifax Limited as Designated Borrower with respect to such
Loan and shall promptly provide the applicable Lender with a copy of that
filing; provided that Equifax Limited shall have received from each Lender its
HMRC Treaty Passport number and the name of their country of residence in
connection with the making of such Loan, together with any other information
concerning the Lender that is required in order for Equifax Limited to properly
complete and file such form.
7.13    Subsidiary Guarantees. If a Domestic Subsidiary becomes obligated under
any final judgment, order or settlement (with or without a court order) with
respect to the September 2017 Cybersecurity Incident and the total amount of
such obligations, when combined with (A) all other Subsidiary Cybersecurity
Obligations not constituting Pari Cybersecurity Obligations and (B) any Debt or
obligations then outstanding under Section 8.02(r) or 8.03(i), exceed 30% of
Consolidated Net Tangible Assets, measured as of the date such obligations are
incurred, then such Domestic Subsidiary shall within 30 calendar days (or such
longer period as the Administrative Agent may agree in its sole discretion)
after such obligations are incurred enter into a guaranty of the Guaranteed
Obligations in favor of the Lenders and the Administrative Agent in form and
substance reasonably acceptable to the Administrative Agent and deliver such
other documentation (including customary certificates, resolutions and legal
opinions) and take such other actions as reasonably requested by the
Administrative Agent in connection with such guaranty. Notwithstanding the
forgoing, any guaranty granted to Lenders under this Section 7.13 shall be
automatically released without any further action by the Borrower, Agent,
Lenders or such Subsidiary upon the payment in full of all of such Subsidiary’s
Subsidiary Cybersecurity Obligations.
ARTICLE VIII.
NEGATIVE COVENANTS
Until all of the Obligations (other than contingent liabilities not yet due and
payable) have been paid and satisfied in full and all Commitments hereunder
shall have been terminated, unless consent has been obtained in the manner set
forth in Section 12.01:
8.01    Maximum Leverage Ratio. As of the end of each fiscal quarter, commencing
with the end of the first fiscal quarter ending after the Closing Date, the
Borrowers will not permit the Leverage Ratio to be greater than 3.50 to 1.00;
provided, that the Leverage Ratio for any fiscal quarter may be increased by the
Company by 0.50 (from 3.50 to 4.00) if such increase satisfies the Leverage
Ratio Increase Requirements. No increase shall be given effect unless all of the
Leverage


- 100 -
 

--------------------------------------------------------------------------------





Ratio Increase Requirements are satisfied; provided further that to the extent
any amounts relating to any judgment, order or settlement (with or without a
court order) with respect to the September 2017 Cybersecurity Incident are added
back to Consolidated EBITDA pursuant to clause (iv) of the definition thereof,
then, for purposes of the calculation of the Leverage Ratio, “Consolidated
Funded Debt” shall include the actual unpaid amount of any fines, penalties,
restitution, settlement payments, charges and similar costs which (i) are final
agreed by the parties thereto and, if applicable, approved by or issued by the
relevant court or other administrative body and (ii) are owed pursuant to the
terms of such judgment, order or settlement after the date of such judgment,
order or settlement.
8.02    Liens. No Borrower will, nor will it permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien on, or with respect to, any of
its assets or properties (including without limitation shares of Capital Stock
or other ownership interests owned by it), real or personal, whether now owned
or hereafter acquired, except:
(a)    Liens existing on the Closing Date and set forth on Schedule 8.02;
(b)    Liens for taxes, assessments and other governmental charges or levies in
the ordinary course which are not yet due or as to which the period of grace, if
any, related thereto has not expired or which are being contested in good faith
and by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
(c)    Liens of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals and other similar Liens
imposed by law so long as such Liens secure claims incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;
(d)    Liens consisting of deposits or pledges made in the ordinary course of
business (i) in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar legislation or
obligations under customer service contracts or (ii) to secure the performance
of letters of credit, bids, tenders, sales, contracts, leases, statutory
obligations, surety, appeal and performance bonds and other similar obligations
incurred in the ordinary course of business, in each case not incurred in
connection with the borrowing of money, the payment of the deferred purchase
price of property or any judgment, order or settlement (with or without a court
order);
(e)    Liens constituting encumbrances in the nature of zoning restrictions,
easements, rights of way, and other rights or restrictions of record on the use
of real property, which in the aggregate are not substantial in amount and which
do not, in any case, materially detract from the value of any material parcel of
real property or impair the use thereof in the ordinary conduct of business;
(f)    Liens in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders;


- 101 -
 

--------------------------------------------------------------------------------





(g)    Liens on the property or assets of any Subsidiary existing at the time
such Subsidiary becomes a Subsidiary of a Borrower and not incurred in
contemplation thereof, as long as the outstanding principal amount of the Debt
secured thereby is not voluntarily increased by such Subsidiary after the date
such Subsidiary becomes a Subsidiary of such Borrower;
(h)    Liens on the property or assets of the Borrowers or any Subsidiary
securing Debt which is incurred to finance or refinance the acquisition of such
property or assets; provided that (i) each such Lien shall be created
substantially simultaneously with the acquisition of the related property or
assets; (ii) each such Lien does not at any time encumber any property other
than the related property or assets financed by such Debt and the proceeds
thereof; (iii) the principal amount of Debt secured by each such Lien is not
increased; and (iv) the principal amount of Debt secured by each such Lien
(together with any accrued interest thereon and closing costs relating thereto)
shall at no time exceed 100% of the original purchase price of such related
property or assets at the time acquired;
(i)    Liens consisting of judgment or judicial attachment Liens (other than,
for the avoidance of doubt, Liens securing settlements (with or without a court
order)) that do not constitute an Event of Default under Section 9.01(m);
(j)    Liens on accounts receivable (and related assets) being transferred
pursuant to a Permitted Receivables Financing;
(k)    Intentionally Omitted;
(l)    any Lien on any specific fixed asset of any corporation existing at the
time such corporation is merged or consolidated with or into any Borrower or a
Consolidated Subsidiary and not created in contemplation of such event;
(m)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing paragraphs of
this Section; provided that (i) such Debt is not secured by any additional
assets, and (ii) the amount of such Debt (together with any accrued interest
thereon and closing costs relating thereto) secured by any such Lien is not
increased;
(n)    any Lien existing on any specific fixed asset prior to the acquisition
thereof by any Borrower or a Consolidated Subsidiary and not created in
contemplation of such acquisition;
(o)    Liens securing Debt owing by any Subsidiary to the Company or another
Wholly Owned Subsidiary;
(p)    inchoate Liens arising under ERISA to secure current service pension
liabilities as they are incurred under the provisions of Plans from time to time
in effect;


- 102 -
 

--------------------------------------------------------------------------------





(q)    rights reserved to or invested in any municipality or governmental,
statutory or public authority to control or regulate any property of such
Borrower or such Subsidiary, as the case may be, or to use such property in a
manner which does not materially impair the use of such property for the
purposes of which it is held by such Borrower or such Subsidiary, as the case
may be; and
(r)    Liens not otherwise permitted by this Section 8.02 securing Debt or other
obligations in an aggregate principal amount, when combined with (A) any Debt
then outstanding under Section 8.03(i) and (B) all Subsidiary Cybersecurity
Obligations not constituting Pari Cybersecurity Obligations, at any time
outstanding that does not exceed 30% of Consolidated Net Tangible Assets,
measured as of the date of the incurrence of such Debt or obligation.
8.03    Limitations on Subsidiary Debt. No Borrower will permit any Subsidiary
of the Company to contract, create, incur, assume or permit to exist any Debt,
except:
(a)    Debt arising under this Agreement and the other Loan Documents;
(b)    Debt existing as of the Closing Date as referenced on Schedule 8.03 (and
renewals, refinancings or extensions thereof on terms and conditions no less
favorable in any material respect to such Person than such existing Debt and in
a principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension);
(c)    Capital Lease obligations and Debt incurred, in each case, to provide all
or a portion of the purchase price or costs of construction of an asset or, in
the case of a Sale and Leaseback Transaction, to finance the value of such asset
owned by a Borrower or any of its Subsidiaries; provided that (i) such Debt when
incurred shall not exceed the purchase price or cost of construction of such
asset or, in the case of a Sale and Leaseback Transaction, the fair market value
of such asset and any transaction costs directly related thereto, (ii) no such
Debt shall be refinanced for a principal amount in excess of the principal
balance outstanding thereon (together with any accrued interest thereon and
closing costs relating thereto) at the time of such refinancing, and (iii) the
aggregate principal amount of all such Debt shall not exceed $200,000,000 at any
time outstanding;
(d)    intercompany Debt owed by any Subsidiary of the Company to the Company or
any other Subsidiary of the Company;
(e)    Debt and Obligations owing under Hedging Agreements relating to the Loans
hereunder and other Hedging Agreements entered into in order to manage existing
or anticipated interest rate, exchange rate or commodity price risks and not for
speculative purposes;
(f)    Permitted Receivables Financing Indebtedness;
(g)    Debt of the types described in clause (j) of the definition of Debt which
is incurred in the ordinary course of business in connection with (i) the sale
or purchase of


- 103 -
 

--------------------------------------------------------------------------------





goods, or (ii) to assure performance by the Company or any of its Subsidiaries
of their respective service contracts, operating leases, obligations to a
utility or a governmental entity, or worker’s compensation obligations;
(h)    Support Obligations of Debt of the Company or Debt otherwise permitted
under this Section 8.03;
(i)    other Debt of the Subsidiaries at any time outstanding which, when
combined with (A) any Debt then outstanding under Section 8.02(r) and (B) all
Subsidiary Cybersecurity Obligations not constituting Pari Cybersecurity
Obligations, in the aggregate does not exceed 30% of Consolidated Net Tangible
Assets, measured as of the date of the incurrence of such Debt; and
(j)    Debt of the Veda Entities in an aggregate principal amount outstanding
not to exceed at any time AUD $300,000,000.
8.04    Limitations on Mergers and Liquidation. No Borrower will, nor will it
permit any of its Subsidiaries to, merge, amalgamate, demerge, enter into a
corporate reconstruction, consolidate or enter into any similar combination of
the foregoing with any other Person or liquidate, wind‑up or dissolve itself (or
suffer any liquidation or dissolution), except:
(a)    Any Borrower or a Subsidiary may merge with another Person that is not a
Borrower or a Subsidiary; provided that (i) in the case of any merger involving
the Company or a Subsidiary that is organized under the laws of the United
States or one of its states, such other Person is organized under the laws of
the United States or one of its states, (ii) in the case of any merger involving
a Borrower, such Borrower is the corporation surviving such merger, (iii) in the
case of any merger involving a Subsidiary, the survivor is or will become a
Subsidiary of the Company, (iv) immediately prior to and after giving effect to
such merger, no Default or Event of Default exists or would exist, (iv) the
Board of Directors of such Person has approved such merger and (v) such
transaction is permitted under Section 8.06
(b)    Any Subsidiary that is not a Borrower may merge into a Borrower or any
Wholly-Owned Subsidiary of a Borrower;
(c)    Any Subsidiary that is not a Borrower may liquidate, wind‑up or dissolve
itself into a Borrower or any Wholly-Owned Subsidiary of a Borrower
(d)    Any Borrower may merge with any other Borrower; provided that in the case
of any merger involving the Company, the Company is the corporation surviving
such merger; and
(e)    Any Borrower (other than the Company) may liquidate, wind‑up or dissolve
itself into any other Borrower.
8.05    Limitation on Asset Dispositions. No Borrower will sell, lease, transfer
or otherwise dispose of (in one transaction or a series of transactions and
including by means of any


- 104 -
 

--------------------------------------------------------------------------------





merger, Equity Issuance of Capital Stock or otherwise) all or substantially all
of its assets (whether now owned or hereafter acquired) except as permitted in
Sections 8.04 and 8.06, except for any such disposition of assets which results
from the merger, Equity Issuance of Capital Stock or other transaction between
any Borrower and its Subsidiaries so long as the surviving entity remains a
Subsidiary of the Company.
8.06    Limitations on Acquisitions. No Borrower will, nor will it permit any of
its Subsidiaries to, acquire all or any portion of the Capital Stock or other
ownership interest in any Person which is not a Subsidiary or all or any
substantial portion of the assets, property and/or operations of a Person which
is not a Subsidiary except acquisitions so long as (a) the Person, assets,
property and/or operations being acquired operate in substantially the same or a
similar line of business as any line of business engaged in by the Borrower or
any of its Subsidiaries on the Closing Date or a business reasonably related
thereto, including ancillary or complementary businesses; (b) in the case of an
acquisition of Capital Stock or other ownership interest of a Person, the Board
of Directors of the Person which is the subject of such acquisition shall have
approved the acquisition; (c) no Default or Event of Default shall exist on the
date of, or shall result from, any such acquisition (including after giving
effect to such transaction on a pro forma basis); and (d) in the case of the
acquisition of all or any portion of the Capital Stock or other ownership
interest in any Person, such Person so acquired will be Consolidated with the
Company in its financial statements upon the consummation of such acquisition.
8.07    Intentionally Omitted.
8.08    Limitation on Restricted Payments. No Borrower will, nor will it permit
any of its Subsidiaries to, directly or indirectly, declare, order, make or set
apart any sum for or pay any Restricted Payment at any time that a Default or
Event of Default has occurred and is continuing or would result from such
Restricted Payment.
8.09    Limitation on Transactions with Affiliates. Neither any Borrower nor any
of its Consolidated Subsidiaries shall enter into, or be a party to, any
transaction with any Affiliate of such Borrower or such Subsidiary (which
Affiliate is not a Borrower or a Subsidiary), except pursuant to the reasonable
requirements of its business and upon fair and reasonable terms that are no less
favorable to such Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person which is not an Affiliate.
8.10    Limitation on Certain Accounting Changes. No Borrower will change its
Fiscal Year (a) without prior written notification to the Lenders or (b) if such
change would materially affect the Lenders’ ability to read and interpret the
financial statements delivered pursuant to Section 6.01 or calculate the
financial covenant in Section 8.01.
8.11    Limitation of Restricting Subsidiary Dividends and Distributions. No
Borrower will permit any Subsidiary to agree to, incur, assume or suffer to
exist any restriction, limitation or other encumbrance (by covenant or
otherwise) on the ability of such Subsidiary to make any payment to a Borrower
or any of its Subsidiaries (in the form of dividends, intercompany advances or
otherwise) or to transfer any of its properties or assets to a Borrower or any
of its Subsidiaries, except:


- 105 -
 

--------------------------------------------------------------------------------





(a)    Restrictions and limitations applicable to a Subsidiary existing at the
time such Subsidiary becomes a Subsidiary of a Borrower and not incurred in
contemplation thereof, as long as no such restriction or limitation is made more
restrictive after the date such Subsidiary becomes a Subsidiary of such
Borrower;
(b)    Restrictions and limitations existing pursuant to this Agreement; and
(c)    Other restrictions and limitations that are not material either
individually or in the aggregate.
8.12    Hedging Agreements. The Company will not, and will not permit any of the
Subsidiaries to, enter into any Hedging Agreement, other than non-speculative
Hedging Agreements entered into in the ordinary course of business in order to
manage existing or anticipated interest rate, foreign exchange rate or commodity
price risks.
8.13    Governmental Regulations. The Company will not, and will not permit any
of its Subsidiaries to, (a) be or become subject at any time to any law,
regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to any Borrower or from otherwise conducting business with the Borrowers,
or (b) fail to provide documentary and other evidence of the identity of the
Borrowers as may be reasonably requested by the Lenders or the Administrative
Agent at any time with reasonable prior notice to enable the Lenders or the
Administrative Agent to verify the identity of the Borrowers or to comply with
any applicable law or regulation, including, without limitation, Section 326 of
the Patriot Act at 31 U.S.C. Section 5318.
8.14    Sanctions and Anti-Corruption Laws. The Company will not, and will not
permit any of its Subsidiaries to, request any Loan or Letter of Credit or,
directly or indirectly, use the proceeds of any Loan or any Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person (i) to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, (ii) in any other
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loans, whether as an Arranger, a Co-Syndication
Agent, the Administrative Agent, a Lender (including the Swing Line Lender), a
L/C Issuer, underwriter, advisor, investor or otherwise), or (iii) in
furtherance of an offer, payment, promise to pay or authorization of the payment
or giving of money or anything else of value to any Person in violation of
applicable Anti-Corruption Laws.
ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES
9.01    Events of Default. Each of the following shall constitute an Event of
Default, whatever the reason for such event and whether it shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:


- 106 -
 

--------------------------------------------------------------------------------





(a)    Default in Payment of Principal of Loans and L/C Obligation. Any Borrower
shall default in any payment of principal of any Loan, Note or L/C Obligation
when and as due (whether at maturity, by reason of acceleration or otherwise).
(b)    Other Payment Default. Any Borrower shall default in the payment when and
as due (whether at maturity, by reason of acceleration or otherwise) of any
interest, fees or other amounts owing on any Loan, Note or L/C Obligation or the
payment of any other Obligation, and such default shall continue unremedied for
five (5) Business Days after the earlier of a Responsible Officer becoming aware
of such default or written notice thereof has been given to the Company by the
Administrative Agent.
(c)    Misrepresentation. Any representation, warranty or statement made or
deemed to be made by any Borrower or any of its Subsidiaries, if applicable,
under this Agreement, any Loan Document or any amendment hereto or thereto or in
any certificate delivered to the Administrative Agent or to any Lender pursuant
hereto and thereto, shall at any time prove to have been incorrect or misleading
in any material respect when made or deemed made.
(d)    Default in Performance of Certain Covenants. (i) Any of the Borrowers
shall default in the performance or observance of any covenant or agreement
contained in Sections 6.05(c), 7.01(a), 7.11 and 7.13 and Article VIII or
(ii) any of the Borrowers shall default in the performance or observance of any
covenant or agreement contained in Article VI (other than Section 6.05(c)) and
such default shall continue unremedied for fifteen (15) days after the earlier
of a Responsible Officer becoming aware of such default or written notice
thereof has been given to the Company by the Administrative Agent.
(e)    Default in Performance of Other Covenants and Conditions. Any of the
Borrowers or any Subsidiary thereof, if applicable, shall default in the
performance or observance of any term, covenant, condition or agreement
contained in this Agreement (other than as specifically provided for otherwise
in this Section 9.01) or any other Loan Document and such default shall continue
for a period of thirty (30) days after the earlier of a Responsible Officer
becoming aware of such default or written notice thereof has been given to the
Company by the Administrative Agent.
(f)    Hedging Agreement. Any termination payments in an amount greater than
$50,000,000 shall be due by any Borrower under any Hedging Agreement and such
amount is not paid within thirty (30) Business Days of the due date thereof.
(g)    Debt Cross-Default. Any of the Borrowers or any of their Material
Subsidiaries shall (i) default in the payment of any Debt (other than Debt under
this Agreement, the Notes or any L/C Obligation) the aggregate outstanding
amount of which Debt is in excess of $50,000,000, beyond the period of grace if
any, provided in the instrument or agreement under which such Debt was created,
or (ii) default in the observance or performance of any other agreement or
condition relating to any Debt (other than Debt under this Agreement, the Notes
or any L/C Obligation), the aggregate outstanding amount of which Debt is in
excess of $50,000,000 or contained in any instrument or agreement


- 107 -
 

--------------------------------------------------------------------------------





evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Debt (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, any such Debt to become due prior to its stated maturity (any such
notice having been given and any applicable grace period having expired).
(h)    Change in Control. An event described in clause (i), (ii) or (iii) below
shall have occurred: (i) during any period of 12 consecutive months, individuals
who at the beginning of such period constituted the board of directors of the
Company (together with any new directors whose election by such board or whose
nomination for election by the shareholders of the Company was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) and who were entitled to vote on such
matters, cease for any reason to constitute a majority of the board of directors
of the Company then in office, (ii) any person or group of persons (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended)
after the Closing Date shall obtain ownership or control in one or more series
of transactions of more than 25% of the common stock or 25% of the voting power
of the Company entitled to vote in the election of members of the board of
directors of the Company or (iii) there shall have occurred under any indenture
or other instrument evidencing any Debt in excess of $50,000,000 any “change in
control” (as defined in such indenture or other evidence of Debt) obligating the
Company to repurchase, redeem or repay all or any part of the Debt provided for
therein, other than any “change in control” resulting from any “dead hand proxy
put” provision (any such event, a “Change in Control”).
(i)    Voluntary Bankruptcy Proceeding. Any Borrower or any Material Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
(j)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Borrower or any Material Subsidiary thereof in any court
of competent jurisdiction seeking (i) relief under the federal bankruptcy laws
(as now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or composition
for adjustment of debts, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for any Borrower or any Material Subsidiary
thereof or for all or any substantial part of their respective assets,


- 108 -
 

--------------------------------------------------------------------------------





domestic or foreign, and such case or proceeding shall continue without
dismissal or stay for a period of 60 consecutive days, or an order granting the
relief requested in such case or proceeding (including, but not limited to, an
order for relief under such federal bankruptcy laws) shall be entered.
(k)    Australian Insolvency. Without prejudice to Sections 9.01(i) and 9.01(j),
an Australian Borrower (i) becomes or states that it is insolvent (as defined
under the Corporations Act 2001 (Cth) of Australia) or is presumed or deemed to
be insolvent under the Corporations Act 2001 (Cth) of Australia, (ii) is in
liquidation, in provisional liquidation, under administration or wound up or has
had a Controller (as defined in the Corporations Act 2001 (Cth) of Australia)
appointed to all or any substantial part of its property, (iii) is subject to
any arrangement, assignment, moratorium, compromise or composition (other than
in each case a solvent arrangement, assignment, moratorium, compromise or
composition), protected from creditors under any statute for the reason of
insolvency or otherwise dissolved or (iv) has an application or order made or
resolution passed, in each case in connection with that Person, which is
preparatory to or results in any of clauses (i), (ii), or (iii) above (and in
the case of an involuntary application, it is not stayed, withdrawn or dismissed
within 60 days).
(l)    Enforcement. A creditor or an encumbrance (other than a judgment or order
of the type referred to in clause (m) of this Section 9.01) attaches or takes
possession of, or a distress, execution, sequestration or other process is
levied or enforced upon or sued out against, any of the undertakings and assets
of any Borrower or any Subsidiary thereof having a value exceeding $50,000,000
and (if capable of discharge) such possession is not terminated or such
attachment or process is not satisfied, removed or discharge within 30 days.
(m)    Judgment and Orders. A judgment or order for the payment of money which
causes the aggregate amount of all such judgments or orders at any time
undischarged and unstayed as provided for in this paragraph (exclusive of
amounts covered by insurance provided by reputable insurers as to which the
applicable insurer has not disputed coverage) to exceed $50,000,000 shall be
entered against any Borrower or any Subsidiary thereof by any court and such
judgment or order shall continue without discharge or stay for a period of sixty
(60) days; provided that, in the case of a settlement that constitutes an order
for the payment of money that specifically provides for a payment term of longer
than sixty (60) days from the entry thereof, any amounts with respect thereto
shall only be included to the extent undischarged and unstayed after the date
that is sixty (60) days after the date that such amounts are due pursuant to the
terms of such settlement.
(n)    Guaranty. At any time after the execution and delivery thereof, the
guaranty given by the Company hereunder or any provision thereof shall cease to
be in full force or effect as to the Company, or the Company or any Person
acting by or on behalf of the Company shall deny or disaffirm the Company’s
obligations under such guaranty.
(o)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability


- 109 -
 

--------------------------------------------------------------------------------





of the Company under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC that results in a Material Adverse Effect, or (ii) the Company or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan that results in
a Material Adverse Effect.
(p)    Designated Borrower Request and Assumption Agreement. Any default or
breach shall occur under any Designated Borrower Request and Assumption
Agreement or the Designated Borrower Request and Assumption Agreement given by
any Designated Borrower shall cease to be in full force or effect as to a
Designated Borrower, or a Designated Borrower itself or through the Company or
any Person acting by or on behalf of the Designated Borrower shall deny or
disaffirm the Designated Borrower’s obligations under such Designated Borrower
Request and Assumption Agreement or this Agreement.
9.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents, at applicable Law or otherwise;
provided that upon the occurrence of an Event of Default specified in Section
9.01(i), (j) or (k) with respect to any Borrower, the obligation of each Lender
to make Loans and any obligation of each L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Company to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
9.03    Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of the
rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be


- 110 -
 

--------------------------------------------------------------------------------





cumulative, and shall be in addition to any other right or remedy given
hereunder or under the Loan Documents or that may now or hereafter exist in law
or in equity or by suit or otherwise. No delay or failure to take action on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default. No course of dealing
between the Borrowers, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
9.04    Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.19 and 2.20, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.04 and 2.19; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.
Subject to Sections 2.04(c) and 2.19, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under


- 111 -
 

--------------------------------------------------------------------------------





such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.
ARTICLE X.
ADMINISTRATIVE AGENT
10.01    Appointment and Authority.
(a)    Each Lender irrevocably appoints SunTrust Bank as the Administrative
Agent and authorizes it to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent under this Agreement and the
other Loan Documents, together with all such actions and powers that are
reasonably incidental thereto. The Administrative Agent may perform any of its
duties hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent, attorney-in-fact or Related Party and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent.
(b)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for such L/C Issuer with respect thereto;
provided that each L/C Issuer shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article with respect to any acts
taken or omissions suffered by any L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included such L/C
Issuer with respect to such acts or omissions and (ii) as additionally provided
in this Agreement with respect to any L/C Issuer.    
10.02    Rights as a Lender. The bank serving as the Administrative Agent shall
have the same rights and powers under this Agreement and any other Loan Document
in its capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not the Administrative Agent; and the
terms “Lenders”, “Required Lenders” or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity. The bank acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Company or any Subsidiary or Affiliate of the Company
as if it were not the Administrative Agent hereunder.
10.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:


- 112 -
 

--------------------------------------------------------------------------------





(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
If the Administrative Agent shall request instructions from the Required Lenders
with respect to any action or actions (including the failure to act) in
connection with this Agreement, the Administrative Agent shall be entitled to
refrain from such act or taking such act unless and until it shall have received
instructions from such Lenders, and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying


- 113 -
 

--------------------------------------------------------------------------------





thereon. The Administrative Agent may consult with legal counsel (including
counsel for the Company), independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.
10.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
10.06    Replacement of Administrative Agent.
(a)    The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Company. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Company provided that no Default or Event of Default shall exist
at such time. If no successor Administrative Agent shall have been so appointed,
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.
(b)    Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring or
removed


- 114 -
 

--------------------------------------------------------------------------------





Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
(c)    In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Company to comply with Section 2.19(a), then the applicable L/C Issuer and
the Swing Line Lender may, upon prior written notice to the Company and the
Administrative Agent, resign as L/C Issuer or as Swing Line Lender, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).
(d)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, and, so long as no Event of Default shall then exist, with the
prior consent of the Company, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders), then such removal shall nonetheless become effective in
accordance with such notice on such date.
10.07    Non-Reliance on Administrative Agent and Other Lenders. Each of the
Lenders, the Swing Line Lender and each L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent, any L/C Issuer
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swing Line Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any L/C Issuer or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.
10.08    No Other Duties, Etc. The Administrative Agent shall not have any
duties or obligations except those expressly set forth in this Agreement and the
other Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except those
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 12.01), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (c) except


- 115 -
 

--------------------------------------------------------------------------------





as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it, its sub-agents or its attorneys-in-fact with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.01) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents or attorneys-in-fact selected by it
with reasonable care. The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof (which notice shall include an express reference to such event being a
“Default” or “Event of Default” hereunder) is given to the Administrative Agent
by any Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
may consult with legal counsel (including counsel for the Company) concerning
all matters pertaining to such duties.
10.09    Administrative Agent May File Proofs of Claim.
(a)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower or any guarantor of the Guaranteed
Obligations, the Administrative Agent (irrespective of whether the principal of
any Loan or any Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, any L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, any L/C Issuer and the
Administrative Agent and its agents and counsel and all other amounts due the
Lenders, any L/C Issuer and the Administrative Agent under Sections 2.04(i) and
(j), 2.11 and 12.04) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.


- 116 -
 

--------------------------------------------------------------------------------





(b)    any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.11
and 12.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
10.10    Arrangers; Co-Syndication Agents. Each Lender hereby designates each of
STRH, JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd., MLPFSI and WFSL as Arrangers
and each of Bank of America, N.A., JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd.
and Wells Fargo Bank, N.A. as Co-Syndication Agents and agrees that the
Arrangers and Co-Syndication Agents shall have no duties or obligations under
any Loan Documents to any Lender, any Borrower or any guarantor of the
Guaranteed Obligations.
ARTICLE XI.
GUARANTY OF THE COMPANY
11.01    Guaranty of Payment. Subject to Section 11.07 below, the Company hereby
unconditionally guarantees to each Lender and the Administrative Agent the
prompt payment of the Guaranteed Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise). This
guaranty is a guaranty of payment and not solely of collection and is a
continuing guaranty and shall apply to all Guaranteed Obligations whenever
arising.
11.02    Obligations Unconditional; Waivers. The obligations of the Company
hereunder are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement, or any
other agreement or instrument referred to herein, to the fullest extent
permitted by applicable Law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor. The Company agrees that this guaranty may be enforced by
the Lenders without the necessity at any time of resorting to or exhausting any
security or collateral and without the necessity at any time of having recourse
to the Notes, this Agreement or any other Loan Document or any collateral, if
any, hereafter securing the Guaranteed Obligations or otherwise and the Company
hereby waives the right to require the Lenders to proceed against a Designated
Borrower or any other Person (including a co-guarantor) or to require the
Lenders to pursue any other remedy or enforce any other right. In this
connection, the Company hereby waives the right of the Company to require any
holder of the Guaranteed Obligations to take action against a Designated
Borrower as provided in Official Code of Georgia Annotated §10-7-24. The Company
further agrees that it shall have no right of subrogation, indemnity,
reimbursement or contribution against a Designated Borrower or


- 117 -
 

--------------------------------------------------------------------------------





any other guarantor of the Guaranteed Obligations for amounts paid under this
guaranty until such time as the Lenders have been paid in full, all commitments
under this Agreement have been terminated and no Person or Governmental
Authority shall have any right to request any return or reimbursement of funds
from the Lenders in connection with monies received under this Agreement. The
Company further agrees that nothing contained herein shall prevent the Lenders
from suing on the Notes, this Agreement or any other Loan Document or
foreclosing its security interest in or Lien on any collateral, if any, securing
the Guaranteed Obligations or from exercising any other rights available to it
under this Agreement, the Notes, or any other instrument of security, if any,
and the exercise of any of the aforesaid rights and the completion of any
foreclosure proceedings shall not constitute a discharge of any of the Company’s
obligations hereunder; it being the purpose and intent of the Company that its
obligations hereunder shall be absolute, independent and unconditional under any
and all circumstances. Neither the Company’s obligations under this guaranty nor
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of a Designated Borrower or by reason of
the bankruptcy or insolvency of such Designated Borrower. The Company waives any
and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance of by the
Administrative Agent or any Lender upon this guaranty or acceptance of this
guaranty. The Guaranteed Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this guaranty. All dealings between the
Designated Borrowers and the Company, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this guaranty.
11.03    Modifications. The Company agrees that (a) all or any part of the
security which hereafter may be held for the Guaranteed Obligations, if any, may
be exchanged, compromised or surrendered from time to time; (b) the Lenders
shall not have any obligation to protect, perfect, secure or insure any such
security interests, liens or encumbrances which hereafter may be held, if any,
for the Guaranteed Obligations or the properties subject thereto; (c) the time
or place of payment of the Guaranteed Obligations may be changed or extended, in
whole or in part, to a time certain or otherwise, and may be renewed or
accelerated, in whole or in part; (d) a Designated Borrower and any other party
liable for payment under this Agreement may be granted indulgences generally;
(e) any of the provisions of the Notes, this Agreement or any other Loan
Document may be modified, amended or waived; (f) any party (including any
co-guarantor) liable for the payment thereof may be granted indulgences or be
released; and (g) any deposit balance for the credit of a Designated Borrower or
any other party liable for the payment of the Guaranteed Obligations or liable
upon any security therefor may be released, in whole or in part, at, before or
after the stated, extended or accelerated maturity of the Guaranteed
Obligations, all without notice to or further assent by the Company in its
capacity as a guarantor under this Article XI, which shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence or release.
11.04    Additional Waiver of Rights. The Company expressly waives to the
fullest extent permitted by applicable Law: (a) notice of acceptance of this
guaranty by the Lenders and of all Extensions of Credit to a Designated Borrower
by the Lenders; (b) presentment and demand for


- 118 -
 

--------------------------------------------------------------------------------





payment or performance of any of the Guaranteed Obligations; (c) protest and
notice of dishonor or of default (except as specifically required in this
Agreement) with respect to the Guaranteed Obligations or with respect to any
security therefor; (d) notice of the Lenders obtaining, amending, substituting
for, releasing, waiving or modifying any Lien, if any, hereafter securing the
Guaranteed Obligations, or the Lenders’ subordinating, compromising, discharging
or releasing such Liens, if any; (e) all other notices to which the Company
might otherwise be entitled in connection with the guaranty evidenced by this
Article XI; and (f) demand for payment under this guaranty. Furthermore, the
Company, to the fullest extent permitted by law, hereby waives any other act or
thing, or omission or delay to do any other act or thing, which in any manner or
to any extent might vary the risk of the Company with respect to the Guaranteed
Obligations or which otherwise might operate to discharge the Company from its
obligations in respect of the Guaranteed Obligations.
11.05    Reinstatement. The obligations of the Company under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Company agrees that it will indemnify the
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.
11.06    Remedies. The Company agrees that, as between the Company, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, the
Guaranteed Obligations may be declared to be forthwith due and payable as
provided in Section 9.02 (and shall be deemed to have become automatically due
and payable in the circumstances provided in Section 9.02 with respect to the
occurrence of an Event of Default specified in Section 9.01(i), (j) or (k) with
respect to any Borrower) notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing such Guaranteed
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or such Guaranteed
Obligations being deemed to have become automatically due and payable), such
Guaranteed Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Company.
11.07    Limitation of Guaranty. Notwithstanding any provision to the contrary
contained herein, to the extent the obligations of the Company shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of the Company
hereunder shall be limited to the maximum amount that is permissible under
Applicable Law (whether federal or state and including, without limitation, the
Federal Bankruptcy Code (as now or hereinafter in effect)).
ARTICLE XII.
MISCELLANEOUS


- 119 -
 

--------------------------------------------------------------------------------





12.01    Amendments, Etc. Unless expressly stated otherwise herein, no amendment
or waiver of any provision of this Agreement or any other Loan Document (other
than the Fee Letters), and no consent to any departure by any Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and such Borrower, as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no such
amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of a Borrower to pay interest or Letter of Credit Fees at the Default
Rate;
(e)    change Section 9.04 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Revolving Lender;
(g)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby; or
(h)    release the Company from its guaranty hereunder without the written
consent of each Lender;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed


- 120 -
 

--------------------------------------------------------------------------------





by the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; and (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.
Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Company only, amend, modify or supplement this Agreement
or any of the other Loan Documents to (x) cure any ambiguity, omission, mistake,
defect or inconsistency so long as, in each case, the Lenders shall have
received at least five (5) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five (5) Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment and (y) to
add provisions reasonably deemed necessary or desirable by the Administrative
Agent in connection with statutory or other applicable Law of any relevant
jurisdiction in connection with the designation of any additional Designated
Borrowers after the Closing Date.
12.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to a Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 12.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to a
Borrower).
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other


- 121 -
 

--------------------------------------------------------------------------------





communications shall be effective upon actual receipt by the relevant Person or,
if delivered by overnight courier service, upon the first Business Day after the
date deposited with such courier service for overnight (next-day) delivery or,
if sent by telecopy, upon transmittal in legible form by facsimile machine or,
if mailed, upon the third Business Day after the date deposited into the mail
or, if delivered by hand, upon delivery; provided that notices delivered to the
Administrative Agent, an L/C Issuer or the Swing Line Lender shall not be
effective until actually received by such Person at its address specified in
this Section.
(iii)    Any agreement of the Administrative Agent, any L/C Issuer or any Lender
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Company. The Administrative Agent, each
L/C Issuer and each Lender shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Company to give such notice
and the Administrative Agent, the L/C Issuers and the Lenders shall not have any
liability to the Company or other Person on account of any action taken or not
taken by the Administrative Agent, any L/C Issuer or any Lender in reliance upon
such telephonic or facsimile notice. The obligation of the Borrowers to repay
the Loans and all other Obligations hereunder shall not be affected in any way
or to any extent by any failure of the Administrative Agent, any L/C Issuer or
any Lender to receive written confirmation of any telephonic or facsimile notice
or the receipt by the Administrative Agent, any L/C Issuer or any Lender of a
confirmation which is at variance with the terms understood by the
Administrative Agent, such L/C Issuer and such Lender to be contained in any
such telephonic or facsimile notice.
(b)    Electronic Communications.
(i)    Notices and other communications to the Lenders and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II unless such Lender, such L/C
Issuer, as applicable, and the Administrative Agent have agreed to receive
notices under any Section thereof by electronic communication and have agreed to
the procedures governing such communications. The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(ii)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt


- 122 -
 

--------------------------------------------------------------------------------





by the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.
12.03    No Waiver; Cumulative Remedies; Enforcement. No failure or delay by the
Administrative Agent, any L/C Issuer or any Lender in exercising any right or
power hereunder or under any other Loan Document, and no course of dealing
between the Borrowers and the Administrative Agent or any Lender, shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power hereunder or thereunder. The rights and remedies of the
Administrative Agent, the L/C Issuers and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or of any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by Section 12.01,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Letter of Credit shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, any Lender or any L/C Issuer may have had
notice or knowledge of such Default or Event of Default at the time.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against any Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 9.02 for the benefit of all the Lenders and the L/C Issuers;
provided that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 12.08 (subject to the terms of Section 2.15), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.15, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
12.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses.     The Company shall pay (i) all reasonable and
documented out‑of‑pocket expenses actually incurred by the Administrative Agent
and


- 123 -
 

--------------------------------------------------------------------------------





Arrangers and their respective Affiliates (including the reasonable fees,
charges and disbursements of one external counsel for the Administrative Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); provided that
notwithstanding the foregoing set forth in this clause (i), with respect to the
fees and disbursements of counsel for the Administrative Agent and the Arrangers
incurred prior to the Closing Date, the Borrowers shall only be obligated to pay
the fees and disbursements of Jones Day and any local counsel, as counsel to the
Administrative Agent, (ii) all reasonable and documented out‑of‑pocket expenses
incurred by any L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out‑of‑pocket expenses actually incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer), and shall pay all actual fees and time charges for attorneys who
may be employees of the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights and remedies (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such documented out‑of‑pocket expenses
actually incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(b)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and reimburse each Indemnitee for, any
and all actual losses, claims, damages, liabilities and related reasonable
expenses (including the reasonable and actual fees, charges and disbursements of
any counsel for any Indemnitee) (“Losses”), and shall indemnify and hold
harmless each Indemnitee from all reasonable and actual fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Company or any other Borrower arising out of, in connection with, or as a
result of (i) this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective


- 124 -
 

--------------------------------------------------------------------------------





claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, and to reimburse each
Indemnified Person upon demand for any reasonable legal or other reasonable
expenses incurred in connection with investigating or defending any of the
foregoing, whether or not such Indemnified Person is a party to any such
proceeding; provided that the Company shall not be liable to an Indemnitee
pursuant to this indemnity for any Losses to the extent that a court having
competent jurisdiction shall have determined by a final judgment (not subject to
further appeal) that such Loss resulted from (i) the gross negligence or willful
misconduct of such Indemnitee, (ii) material breach in bad faith of the
obligations hereunder by such Indemnitee, as determined by a court of competent
jurisdiction in final and non-appealable decision, or (iii) suits solely amongst
Indemnitees (other than (x) any claims against the Administrative Agent, any
Arranger, joint lead arranger, joint bookrunner, co-syndication agent, or any
similar role hereunder unless such claim would otherwise be excluded pursuant to
clause (i) above and (y) claims arising out of any act or omission of any
Borrower or any of their respective Subsidiaries). The Company shall not,
without the prior written consent of any Indemnitee, effect any settlement of
any pending or threatened proceeding in respect of which such Indemnitee is a
party and indemnity has been sought hereunder by such Indemnitee, unless such
settlement includes an unconditional release of such Indemnitee from all
liability on claims that are the subject matter of such indemnity and does not
require any admission of wrong doing on the part of such Indemnitee. No
Indemnitee shall be responsible or liable for any damages arising from the use
by others of the Borrower Materials or other materials obtained through
electronic, telecommunications or other information transmission systems, in
each case, except to the extent any such damages are found in a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of, or material breach of this
Agreement by, such Indemnitee. Without limiting the provisions of Section 3.01,
this Section 12.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim. No
Person shall be responsible or liable for any special, indirect, punitive,
exemplary or consequential damages that may be alleged as a result of this
Agreement, the use of proceeds or any related transaction provided that, nothing
contained in this sentence shall limit the indemnification and reimbursement
obligations to the extent expressly set forth herein.
(c)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to pay any amount required under clause (a) or (b) of this Section to be
paid by it to the Administrative Agent (or any sub-agent thereof), any L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such L/C
Issuer or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Outstandings at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Revolving Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related


- 125 -
 

--------------------------------------------------------------------------------





expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or such L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this clause (c) are subject
to the provisions of Section 2.13(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above nor any other party
hereto shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction. Nothing is this clause (d) shall
be deemed to limit in any way the Company’s obligations under Section 3.05.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 12.02(a)(iii) shall survive the resignation of the Administrative Agent,
any L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
12.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time


- 126 -
 

--------------------------------------------------------------------------------





in effect, in the applicable currency of such recovery or payment. The
obligations of the Lenders and the L/C Issuers under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
12.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder except
as permitted in Sections 8.04, 8.05 and 8.06 without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of clause (b) of this Section, (ii)
by way of participation in accordance with the provisions of clause (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of clause (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this clause (b), participations in L/C Obligations and in Swing Line
Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 (or its equivalent in another currency)
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be


- 127 -
 

--------------------------------------------------------------------------------





unreasonably withheld or delayed); provided that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that (x) this clause (ii) shall not apply to rights in respect
of Bid Loans or the Swing Line Lender’s rights and obligations in respect of
Swing Line Loans and (y) this subsection (b)(ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Commitments on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
(C)    the consent of the applicable L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


- 128 -
 

--------------------------------------------------------------------------------





(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Revolving
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 12.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the applicable Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with clause (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption


- 129 -
 

--------------------------------------------------------------------------------





delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.01 that affects such Participant. Subject to clause (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section (it being understood that the documentation required under Section
3.01(g) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 12.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Section 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary


- 130 -
 

--------------------------------------------------------------------------------





agent of the applicable Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
SunTrust Bank assigns all of its Commitment and Loans pursuant to clause (b)
above, SunTrust Bank may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Company,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided that no
failure by the Company to appoint any such successor shall affect the
resignation of SunTrust Bank as L/C Issuer or Swing Line Lender, as the case may
be. If SunTrust Bank resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.04(c)). If SunTrust
Bank resigns as Swing Line Lender, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements


- 131 -
 

--------------------------------------------------------------------------------





satisfactory to SunTrust Bank to effectively assume the obligations of SunTrust
Bank with respect to such Letters of Credit.
12.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.18(c) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to a Borrower and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the applicable Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company. For
purposes of this Section, “Information” means all information received from any
Borrower or any Subsidiary relating to such Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or any L/C Issuer on a nonconfidential
basis prior to disclosure by any Borrower or any Subsidiary thereof. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
12.08    Right of Setoff. In addition to any rights now or hereafter granted
under applicable Law and not by way of limitation of any such rights, each
Lender and each L/C Issuer shall have the right, at any time or from time to
time upon the occurrence and during the continuance of an


- 132 -
 

--------------------------------------------------------------------------------





Event of Default, without prior notice to any Borrower, any such notice being
expressly waived by the Borrowers to the extent permitted by applicable law, to
set off and apply against all deposits (general or special, time or demand,
provisional or final) of any Borrower at any time held or other obligations at
any time owing by such Lender and such L/C Issuer to or for the credit or the
account of any Borrower against any and all Obligations held by such Lender or
such L/C Issuer, as the case may be, irrespective of whether such Lender or such
L/C Issuer shall have made demand hereunder and although such Obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and each L/C Issuer agrees promptly to notify the Administrative
Agent and the Company after any such set-off and any application made by such
Lender or such L/C Issuer, as the case may be; provided that the failure to give
such notice shall not affect the validity of such set-off and application. Each
Lender and each L/C Issuer agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other Debt or
other obligations owed by the Borrowers to such Lender or such L/C Issuer.
12.09    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.
12.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letters, the other Loan Documents, and any separate letter agreements relating
to any fees payable to the Administrative Agent and its Affiliates constitute
the entire agreement among the parties hereto and thereto and their affiliates
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart to this Agreement or any other Loan Document
by facsimile transmission or by electronic mail in pdf format shall be as
effective as delivery of a manually executed counterpart hereof.


- 133 -
 

--------------------------------------------------------------------------------





12.11    Survival of Representations and Warranties. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates, reports, notices or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the other Loan Documents and the making of any Loans and issuance
of any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
L/C Issuer or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 3.01, 3.04, 3.05, and 12.04 and Article X shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
12.12    Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
12.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, requests additional interest under Section 3.08, does not consent
to a proposed amendment, modification, termination or waiver of any provision of
this Agreement or any other Loan Document (a “Loan Modification”) requested by
the Company, which Loan Modification is approved by at least the Required
Lenders or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any Lender delivers
a notice under Section 2.16(c), or if any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
(a)    the Company shall have paid (or caused a Designated Borrower to pay) to
the Administrative Agent the assignment fee specified in Section 12.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding


- 134 -
 

--------------------------------------------------------------------------------





principal and accrued interest and fees) or the Company or applicable Designated
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04, a claim for additional interest under Section
3.08 or payments required to be made pursuant to Section 3.01, such assignment
will result in a reduction in such compensation or payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
12.14    Governing Law; Jurisdiction; Etc.
(a)    This Agreement, the Notes and the other Loan Documents, unless otherwise
expressly set forth therein, shall be governed by, construed and enforced in
accordance with the laws of the State of New York, without giving effect to the
conflict of law principles thereof.
(b)    Each of the parties hereto hereby irrevocably consents to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York, and of the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, and of any appellate court from any thereof, in
any action, claim or other proceeding arising out of any dispute in connection
with this Agreement, the Notes and the other Loan Documents, any rights or
obligations hereunder or thereunder, or the performance of such rights and
obligations. Each of the parties hereto hereby irrevocably consents to the
service of a summons and complaint and other process in any action, claim or
proceeding brought by any other party hereto in connection with this Agreement,
the Notes or the other Loan Documents, any rights or obligations hereunder or
thereunder, or the performance of such rights and obligations, on behalf of
itself or its property, in the manner specified in Section 12.02. Each
Designated Borrower hereby appoints the Company as its agent in the United
States for service of process. Nothing in this Section 12.14 shall affect the
right of any of the parties hereto to serve legal process in any other manner
permitted by Applicable Law or affect the right of the Administrative Agent, any
L/C Issuer or any Lender to bring any action or proceeding against any Borrower
or its properties in the courts of any other jurisdictions.
12.15    Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS


- 135 -
 

--------------------------------------------------------------------------------





REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
12.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrowers acknowledges and agrees and acknowledges its Affiliates’
understanding that (i) (A) the services regarding this Agreement provided by the
Administrative Agent and/or the Lenders are arm’s-length commercial transactions
between the Borrowers and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, (B) each of the
Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (C) each of the
Borrowers is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent and
the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any of the Borrowers or
any of their respective Affiliates, or any other Person, and (B) neither the
Administrative Agent nor any Lender has any obligation to any Borrower or any of
their Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrowers and their respective Affiliates, and each of
the Administrative Agent and the Lenders has no obligation to disclose any of
such interests to the Borrowers or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrowers hereby waives, releases
and agrees not to assert any claims that it may have against the Administrative
Agent or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
12.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
12.18    USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrowers that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify


- 136 -
 

--------------------------------------------------------------------------------





and record information that identifies each Borrower, which information includes
the name and address of such Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the Patriot Act.
12.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
12.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.




- 137 -
 

--------------------------------------------------------------------------------





12.21    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates and not, for the avoidance of doubt, to or for the benefit
of any Borrower, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Arranger and their respective
Affiliates and not, for the avoidance of doubt, to or for the benefit of any
Borrower, that none of the Administrative


- 138 -
 

--------------------------------------------------------------------------------





Agent or any Arranger is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent or any Arranger under this Agreement, and
Loan Document or any documents related hereto or thereto).






- 139 -
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
EQUIFAX INC.



By: /s/ M. Gabe Bonfield    


Name: M. Gabe Bonfield


Title: Vice President & Treasurer






EQUIFAX LIMITED



By: /s/ Patricio Remon    


Name: Patricio Remon


Title: President - Europe






EQUIFAX CANADA CO.



By: /s/ Lisa M. Nelson    


Name: Lisa M. Nelson


Title: Equifax Canada President


Executed by EQUIFAX AUSTRALIA HOLDINGS PTY LIMITED in accordance with section
127 of the Corporations Act 2001 (Cth) by:
 
 
 
 
 
/s/ Michael J. Cutter
 
/s/ Jason M. Phillips
Signature of Director
 
Name of Director
 
 
 
Michael John Cutter
 
Jason Matthew Phillips
Signature of Director
 
Name of Director



Credit Agreement
NAI-1504267235v10

--------------------------------------------------------------------------------





SUNTRUST BANK, as
Administrative Agent



By: /s/ David Bennett    


Name: David Bennett


Title: Director


Credit Agreement



--------------------------------------------------------------------------------





SUNTRUST BANK, as a Lender, L/C Issuer and Swing Line Lender



By: /s/ David Bennett    


Name: David Bennett


Title: Director




Credit Agreement



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender



By: /s/ Inderjeet Singh    


Name: Inderjeet Singh


Title: Vice President


Credit Agreement



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender

By: /s/ Molly Danielo    


Name: Molly Danielo


Title: Vice President


Credit Agreement



--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A., as a Lender



By: /s/ Karen H. McClain    


Name: Karen H. McClain


Title: Managing Director


Credit Agreement



--------------------------------------------------------------------------------





MIZUHO BANK, LTD., as a Lender



By: /s/ Donna DeMagistris    


Name: Donna DeMagistris


Title: Authorized Signatory


Credit Agreement



--------------------------------------------------------------------------------





BRANCH BANKING & TRUST COMPANY,
as a Lender



By: /s/ Brantley Echols    


Name: Brantley Echols


Title: Senior Vice President


Credit Agreement

